Exhibit 10.14.1

 

ASSET PURCHASE AGREEMENT

 

 

Between

 

FORMING TECHNOLOGIES, INC.

 

METALDYNE COMPANY LLC

 

METALDYNE PRECISION FORMING — FORT WAYNE, INC.

 

and

 

METALDYNE CORPORATION

 

 

Dated as of January 7, 2006

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

SALE AND PURCHASE OF THE ASSETS

 

1.1.

Assets

1

1.2.

Excluded Assets

3

 

 

 

ARTICLE II

 

THE CLOSING

 

2.1.

Place and Date

4

2.2.

Purchase Price

4

2.3.

Allocation of Purchase Price

4

2.4.

Trade Accounts Payable Adjustment

4

2.5.

Purchase Price Adjustment

5

2.6.

Assumption of Liabilities 

6

2.7.

Retained Liabilities

7

2.8.

Consents of Third Parties

7

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1.

Representations and Warranties of the Sellers

8

 

3.1.1.

Organization; Ownership

8

 

3.1.2.

Authorization, etc.

8

 

3.1.3.

No Conflicts, etc.

8

 

3.1.4.

Financial Statements

9

 

3.1.5.

Books and Records

9

 

3.1.6.

Taxes

9

 

3.1.7.

Events Subsequent to the Unaudited Balance Sheet Date

10

 

3.1.8.

Litigation

11

 

3.1.9.

Compliance with Laws; Governmental Approvals

11

 

3.1.10.

Assets

12

 

3.1.11.

Contracts

12

 

3.1.12.

Inventories

13

 

3.1.13.

Customers

13

 

3.1.14.

Suppliers; Raw Materials

13

 

3.1.15.

Products; Product and Service Warranties; Product Liability; Selling Material
and Policies

13

 

3.1.16.

Intellectual Property

13

 

3.1.17.

Insurance

14

 

3.1.18.

Real Property

15

 

3.1.19.

Environmental Matters

16

 

3.1.20.

Employees, Labor Matters, etc.

16

 

3.1.21.

Employee Benefit Plans and Related Matters

17

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

 

3.1.22.

Brokers, Finders, etc.

17

 

3.1.23.

Sufficiency of Assets

18

3.2.

Representations and Warranties of the Buyer

18

 

3.2.1.

Corporate Status; Authorization, etc.

18

 

3.2.2.

No Conflicts, etc.

18

 

3.2.3.

Litigation

19

 

3.2.4.

Brokers, Finders, etc.

19

 

3.2.5.

Financing

19

 

 

 

 

ARTICLE IV

 

 

COVENANTS

 

 

4.1.

Covenants of the Sellers

19

 

4.1.1.

Conduct of Business

19

 

4.1.2.

Access and Information

20

 

4.1.3.

Public Announcements

21

 

4.1.4.

Further Actions

21

 

4.1.5.

Further Assurances

21

 

4.1.6.

Transfer Taxes

22

 

4.1.7.

Bulk Sales Laws

22

 

4.1.8.

Exclusivity

22

 

4.1.9.

Other Actions

22

 

4.1.10.

Minerva, Ohio Site

23

4.2.

Covenants of the Buyer

23

 

4.2.1.

Public Announcements

23

 

4.2.2.

Further Actions

23

 

4.2.3.

Further Assurances

23

 

4.2.4.

Use of Business Names and Marks by the Buyer

24

 

4.2.5.

Confidentiality

24

 

4.2.6.

Bulk Sales Laws

24

 

4.2.7.

Minerva, Ohio Site

24

 

4.2.8.

Other Agreements

24

4.3.

Baseline Environmental Assessment

25

 

 

 

ARTICLE V

 

 

CONDITIONS PRECEDENT

 

 

5.1.

Conditions to Obligations of Each Party

25

 

5.1.1.

HSR Act Notification

25

 

5.1.2.

No Injunction, etc.

25

5.2.

Conditions to Obligations of the Buyer

25

 

5.2.1.

Representations; Performance

26

 

5.2.2.

Consents

26

 

5.2.3.

Collateral Agreements

26

 

5.2.4.

Transfer Documents

26

 

5.2.5.

Indiana Responsible Property Transfer Law

27

 

5.2.6.

FIRPTA Certificate

27

5.3.

Conditions to Obligations of the Sellers

27

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

5.3.1.

Representations, Performance, etc.

28

 

5.3.2.

Consents

28

 

5.3.3.

Assumption Agreement

28

 

5.3.4.

Collateral Agreements

28

 

5.3.5.

Bank Consent

28

 

 

 

 

ARTICLE VI

 

 

EMPLOYEES AND EMPLOYEE BENEFIT PLANS

 

 

6.1.

Employment of the Sellers’ Employees

28

 

6.1.1.

Non-Solicitation

28

 

6.1.2.

Employees Represented by a Labor Organization

28

 

6.1.3.

Transferred Employees

29

 

6.1.4.

Responsibility Under the Worker Adjustment and Retraining Notification Act
(WARN)

30

6.2.

Worker’s Compensation Claims

30

6.3.

Welfare Benefit Plans

30

 

6.3.1.

Transferred Employees

30

 

6.3.2.

Cooperation

31

6.4.

Information; Cooperation

31

 

 

 

ARTICLE VII

 

 

TERMINATION

 

 

7.1.

Termination

31

7.2.

Effect of Termination

32

 

 

 

ARTICLE VIII

 

 

GUARANTY

 

 

8.1.

Guaranty of Sellers’ Obligations

32

8.2.

Subrogation

33

8.3.

Representations and Warranties

33

8.4.

Liquidation, Winding Up, etc.

34

 

 

 

ARTICLE IX

 

 

DEFINITIONS; MISCELLANEOUS

 

 

9.1.

Definition of Certain Terms

34

9.2.

Indemnification

40

9.3.

Survival of Representations and Warranties, etc.

43

9.4.

Exclusive Remedy

44

9.5.

No Special Damages

44

9.6.

Expenses

44

9.7.

Severability

44

9.8.

Notices

44

9.9.

Miscellaneous

46

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

9.9.1.

Headings

46

 

9.9.2.

Entire Agreement

46

 

9.9.3.

Counterparts

46

 

9.9.4.

Governing Law, etc.

46

 

9.9.5.

Binding Effect

47

 

9.9.6.

Assignment

47

 

9.9.7.

No Third Party Beneficiaries

47

 

9.9.8.

Amendment; Waivers, etc.

47

 

9.9.9.

Sellers’ Obligations

48

 

 

 

 

EXHIBITS

 

 

EXHIBIT A

Form of Supply Agreement

 

EXHIBIT B

Form of Escrow Agreement

 

EXHIBIT C

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of January 7, 2006, between Forming
Technologies, Inc., a Delaware corporation (the “Buyer”), Metaldyne Company LLC,
a Delaware limited liability company (“Metaldyne LLC”), Metaldyne Precision
Forming — Fort Wayne, Inc., an Indiana corporation (“Metaldyne Precision” and,
together with Metaldyne LLC, the “Sellers”), and Metaldyne Corporation, a
Delaware corporation (the “Guarantor”).

 

W I T N E S S E T H :

 

WHEREAS, the Sellers are in the business of supplying forged metal components to
the automotive light vehicle market (the “Business”);

 

WHEREAS, the Buyer wishes to purchase or acquire from the Sellers, and the
Sellers wish to sell, assign and transfer to the Buyer, all of the Assets, and
the Buyer has agreed to assume the Assumed Liabilities, all for the purchase
price and upon the terms and subject to the conditions hereinafter set forth;

 

WHEREAS, in connection with the transactions contemplated hereby, the Sellers
and the Buyer wish to enter into a Transition Services Agreement and Supply
Agreement, as set forth in Section 5.2.3, each on the terms and subject to the
conditions set forth therein; and

 

WHEREAS, Guarantor, the holder of all of the outstanding capital stock of each
of the Sellers, desires that Buyer purchase from Sellers all of the Assets and
assume the Assumed Liabilities, and desires to guarantee to Buyer payment and
performance of the obligations of Sellers set forth in this Agreement and in the
Collateral Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, and of the mutual benefits to be derived hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE OF THE ASSETS

 

1.1.                              Assets. Subject to and upon the terms and
conditions set forth in this Agreement, at the Closing, the Sellers will, or
will cause their Affiliates (including, without limitation, with respect to
clauses 1.1(i) and 1.1(o) below, the Guarantor) to, sell, transfer, convey,
assign and deliver to the Buyer, and the Buyer will purchase or acquire, all
right, title and interest of the Sellers and their Affiliates in and to all of
the following properties, assets and rights of every nature, kind and
description, tangible and intangible (including goodwill), wherever located,
whether real, personal or mixed, whether accrued, contingent or otherwise (other
than the Excluded Assets), primarily used in the Business, including the
following assets (collectively, the “Assets”), in each case as the same
may exist on the Closing Date:

 

(a)                        all machinery, equipment, furniture, furnishings,
automobiles, trucks, vehicles, tools, dies, molds and parts and similar property
(including, but not limited to, any of the foregoing purchased subject to any
conditional sales or title retention agreement) listed or generally described in
Section 1.1(a) of the Company Disclosure Letter (provided, however, that each
such item that has an acquired value or original asset cost, as shown in
Section 1.1(a) of the Company Disclosure Letter, of less than $10,000 shall be
conveyed hereunder at the Closing Date only if such item is (i) located on or at
the Real Property, (ii) in transit to or from the Real Property or

 

--------------------------------------------------------------------------------


 

 

(iii) held at or by a third party for purposes of repairs, cleaning,
maintenance, storage or the like and only such items so located, in transit or
held shall be “Assets”);

 

(b)                       all inventories of raw materials, work in process,
finished products and office and other supplies (collectively, the
“Inventories”), including Inventories held at any location controlled by either
Seller, held on behalf of either Seller (by outside processors or other Persons)
or deposited by either Seller with a bailee or in a warehouse and Inventories
previously purchased and in transit to either Seller, in each case at or to such
locations listed or generally described in Section 1.1(b) of the Company
Disclosure Letter;

 

(c)                        subject to Section 2.8, all rights of the Sellers
(including but not limited to any and all Intellectual Property rights) in and
to the products sold in connection with the Business;

 

(d)                       subject to Section 2.8, all of the rights of the
Sellers and Guarantor under all contracts, arrangements, licenses, leases and
other agreements, including, without limitation, any right to receive payment
for products sold or services rendered, and to receive goods and services,
pursuant to such agreements and to assert claims and take other rightful actions
in respect of breaches, defaults and other violations of such contracts,
arrangements, licenses, leases and other agreements listed or generally
described in Section 1.1(d) of the Company Disclosure Letter;

 

(e)                        all credits, prepaid expenses, deferred charges,
advance payments, security deposits and prepaid items reflected in the Closing
Statement of Net Assets Sold;

 

(f)                          subject to Section 2.8, all Intellectual Property
of the Sellers and all rights thereunder or in respect thereof, including all
goodwill associated therewith, all Owned Intellectual Property, all rights to
sue for and remedies against past, present and future infringements thereof, and
rights of priority and protection of interests therein under the laws of any
jurisdiction worldwide and all tangible embodiments thereof (together with all
Intellectual Property rights and all rights thereunder or in respect thereof
included in the other clauses of this Section 1.1, the “Intellectual Property
Assets”) listed or generally described in Section 1.1(f) of the Company
Disclosure Letter;

 

(g)                       all books, records, manuals and other materials (in
any form or medium), including, without limitation, all records and materials
maintained at the headquarters of the Sellers, advertising matter, catalogues,
price lists, correspondence, mailing lists, lists of customers, distribution
lists, photographs, production data, sales and promotional materials and
records, purchasing materials and records, personnel records, manufacturing and
quality control records and procedures, blueprints, research and development
files, records, data and laboratory books, media materials and plates,
accounting records and sales order files relating to the Business, subject to
Sections 1.2(b) and 4.2.4;

 

(h)                       to the extent their transfer is permitted by law, all
Governmental Approvals (including all applications therefor and pending
renewals), including those listed or described in Section 1.1(h) of the Company
Disclosure Letter;

 

(i)                           the Real Property listed or described in
Section 1.1(i) of the Company Disclosure Letter;

 

(j)                           all insurance benefits, including rights and
proceeds, arising from or relating to the Assets or the Assumed Liabilities
subsequent to the date hereof and prior to the Closing Date, unless expended in
accordance with this Agreement;

 

2

--------------------------------------------------------------------------------


 

 

(k)                        all rights to causes of action, lawsuits, judgments,
claims and demands of any nature available to or being pursued by the Sellers
relating to the Business or the ownership, use, function or value of any Asset,
whether arising by way of counterclaim or otherwise, listed or described in
Section 1.1(k) of the Company Disclosure Letter;

 

(l)                           subject to Section 2.8, all air emissions credits
and allowances Sellers have, are entitled to or applied for, including any air
emissions where Sellers have credit for or have banked, applied to bank or
agreed to sell or trade;

 

(m)                     all outstanding written offers or solicitations made by
or to the Sellers to enter into any Contracts, provided, however, that for
purposes of the representations and warranties in Article III, the term “Assets”
shall not include such offers or solicitations;

 

(n)                       all rights of Sellers relating to the accrued volume
discounts from MacSteel (the “MacSteel Accrued Volume Discount”);

 

(o)                       all of the Sellers’ and Guarantor’s rights under
customer Contracts of the Business (including rights under expired and/or
terminated Contracts) described in Section 2.6(a)(vi); and

 

(p)                       subject to Section 2.8, all guarantees, warranties,
indemnities and similar rights in favor of the Sellers with respect to any Asset
listed in Section 1.1(a)-(o) of the Company Disclosure Letter.

 

Subject to the terms and conditions hereof, at the Closing, the Sellers’ or
their Affiliates’ interest in the Assets shall be transferred or otherwise
conveyed to the Buyer free and clear of all liabilities, obligations, liens and
encumbrances excepting only Assumed Liabilities, Liens listed in Section 3.1.9
of the Company Disclosure Letter and Permitted Liens.

 

1.2.                    Excluded Assets. The Sellers will retain and not
transfer, and the Buyer will not purchase or acquire, the following assets
(collectively, the “Excluded Assets”):

 

(a)                        the assets listed or described in Section 1.2 of the
Company Disclosure Letter;

 

(b)                       the name and mark “Metaldyne” and any variations
thereof in whole or in part;

 

(c)                        all cash and cash equivalents;

 

(d)                       accounts receivable for all products shipped prior to
the Closing Date; and

 

(e)                        any intercompany receivables or intercompany
indebtedness.

 

Within 30 days after the date hereof, the Sellers and the Buyer agree to develop
a transition plan for the removal of the pinion gear assets and side gear assets
set forth in Section 1.2 of the Company Disclosure Letter.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CLOSING

 

2.1.                              Place and Date. The closing of the sale and
purchase of the Assets (the “Closing”) shall take place at 10:00 A.M. local time
on the second Business Day following the satisfaction or waiver of all
conditions to Closing set forth in Article V hereof at the offices of Cahill
Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005, or such other
time and place upon which the parties may agree. The day on which the Closing
actually occurs is herein sometimes referred to as the “Closing Date.”

 

2.2.                              Purchase Price.

 

(a)                                  On the terms and subject to the conditions
set forth in this Agreement, the Buyer agrees to pay or cause to be paid to the
Sellers an aggregate of $79,200,000, as adjusted pursuant to Section 2.5 (the
“Purchase Price”), and to assume the Assumed Liabilities as provided in
Section 2.6. An amount equal to the Purchase Price less the Deposit and the
interest earned thereon shall be payable by Buyer at the Closing, by wire
transfer in immediately available funds to such bank account or accounts as per
written instructions of the Sellers given to the Buyer at least two (2) Business
Days prior to the Closing.

 

(b)                                 No later than the close of business on
Wednesday, January 11, 2006, the Buyer shall pay to an escrow agent selected by
the Sellers (“Escrow Agent”) $1,000,000 (the “Deposit”) in immediately available
funds, pursuant to an Escrow Agreement in the form of Exhibit B. The Deposit and
the interest earned on it shall be paid to the Sellers and applied to the
Purchase Price at Closing. If Closing does not occur because a condition set
forth in Article V of this Agreement is not satisfied or waived, the Escrow
Agent shall return the Deposit to the Buyer. If Closing does not occur due to
the default of the Buyer and all conditions set forth in Article V have been
satisfied or waived, the Escrow Agent shall pay the Deposit to the Sellers. The
Deposit shall be held by the Escrow Agent in an interest bearing money market
account. The interest on the Deposit will be paid to the party to this Agreement
that receives the Deposit. In the event of a dispute between the Sellers and the
Buyer concerning the Deposit, the Escrow Agent shall hold the Deposit until
ordered by a court having jurisdiction to pay the Deposit to the Sellers, the
Buyer or into the court.

 

2.3.                              Allocation of Purchase Price. The Purchase
Price, the Assumed Liabilities and all other capitalized costs shall be
allocated among the Assets as set forth in Section 2.3 of the Company Disclosure
Letter. The Sellers and the Buyer shall, and shall cause each of their
Affiliates to, (i) prepare and file all statements or other information required
to be furnished to any Taxing Authority pursuant to section 1060 of the Code and
the Treasury Regulations or other applicable tax law in a manner consistent with
such allocations and (ii) prepare their respective financial statements and all
Tax Returns and reports required to be filed by them in a manner consistent with
such allocations, and shall not take any position contrary to such allocations
with any government agency or Taxing Authority without the express written
consent of the other.

 

2.4.                              Trade Accounts Payable Adjustment.

 

(a)                                  Not later than five Business Days prior to
the Closing Date, the Sellers shall deliver to the Buyer a certificate setting
forth the Trade Accounts Payable as of the close of business on the immediately
preceding Business Day, certified by an officer of the Sellers (the “Trade
Accounts Payable Statement”).

 

4

--------------------------------------------------------------------------------


 

(b)                                 If the Trade Accounts Payable set forth in
the Trade Accounts Payable Statement are greater than $27,200,000, the Sellers
will satisfy or pay those Trade Accounts Payable, beginning with those Trade
Accounts Payable that have the greatest period of delinquency, so that the
aggregate amount of such Trade Accounts Payable will not exceed $27,200,000. Any
payment to be made by the Sellers prior to the Closing Date of a Trade Account
Payable will be excluded from the calculation of Net Working Capital as shown on
the Closing Net Working Capital Statement prepared in accordance with
Section 2.5(a).

 

2.5.                              Purchase Price Adjustment.

 

(a)                                  As soon as practicable, but in any event
not more than 60 days following the Closing Date, unless otherwise extended by
the mutual agreement of the Sellers and the Buyer, the Sellers shall deliver to
the Buyer a statement of Net Working Capital as of the Closing Date (the
“Closing Net Working Capital Statement”), together with an Agreed upon
Procedures Letter of the Sellers’ Accountants thereon to the effect that such
statement fairly presents the Net Working Capital of the Business as of said
date, and that such statement has been prepared in accordance with the Net
Working Capital Principles (as defined below). “Net Working Capital” shall mean
the sum of (a) net total Inventory, total prepaids, and unbilled tooling of the
Business, excluding cash and cash equivalents and intercompany receivables,
minus (b) the sum of net Trade Accounts Payable and other accrued expenses of
the Business, all of which are presented on line items shown in
Section 2.5(a) of the Company Disclosure Letter. The Net Working Capital set
forth in the Closing Net Working Capital Statement shall be prepared applying
the accounting principles and policies to be reasonably agreed by the Buyer and
Sellers within 16 days after the date of this Agreement (collectively, the “Net
Working Capital Principles”).

 

(b)                                 The Purchase Price shall be adjusted as
follows: subject to Section 2.5(d), (i) if Net Working Capital on the Closing
Date as reflected on the Closing Net Working Capital Statement is less than
$3,500,000 (the “Target Net Working Capital”), the difference between Net
Working Capital and the Target Net Working Capital shall be paid by the Sellers
to the Buyer or (ii) if Net Working Capital on the Closing Date as reflected on
the Net Working Capital Statement is more than the Target Net Working Capital,
the difference between Net Working Capital and the Target Net Working Capital
shall be paid by the Buyer to the Sellers.

 

(c)                                  Subject to Section 2.5(d), payments
required pursuant to Section 2.5(b) shall be made within 60 days after the
delivery by the Sellers of the Closing Net Working Capital Statement by wire
transfer of immediately available funds to one or more accounts specified at
least two Business Days prior to such date by the party who shall receive the
funds. Any such payment shall be made together with interest thereon at the rate
of 6% per annum, payable for the period commencing on the Closing Date and
ending on the day immediately prior to the date such payment is made.

 

(d)                                 The Buyer may dispute the accounting
treatment of any amounts reflected on the Closing Net Working Capital Statement,
including as not being in accordance with the Net Working Capital Principles;
provided, however, that the Buyer shall notify the Sellers in writing (the
“Dispute Notice”) of each disputed item, specifying the amount thereof in
dispute and setting forth, in reasonable detail, the basis for such dispute,
within 60 days of the Sellers’ delivery of the Closing Net Working Capital
Statement. In the event of such a dispute, the Sellers and the Buyer shall
attempt to reconcile their differences and any resolution by them as to any
disputed amounts shall be final, binding and conclusive. If the Sellers and the
Buyer are unable to reach a resolution with such effect within 30 days of the
receipt by the Sellers of the Dispute Notice, the Sellers and the Buyer shall
submit the accounting treatment in accordance with the Net Working Capital
Principles of the items remaining in dispute for resolution to the Independent
Accounting Firm, which shall, within 30 days after submission, determine and
report to the parties upon such remaining disputed items, and such report shall
be final, binding and conclusive on the

 

5

--------------------------------------------------------------------------------


 

parties hereto. All costs and expenses of the Independent Accounting Firm
relating to the disputed items shall be allocated between the Sellers and the
Buyer in the same proportion that the aggregate dollar amount of the items
unsuccessfully disputed by each party bears to the total dollar amount of the
items disputed hereunder. The term “Independent Accounting Firm” shall mean a
nationally recognized accounting firm which is not otherwise retained by the
Sellers or Buyer and their respective Affiliates as the Sellers and the Buyer
shall agree.

 

(e)                                  Notwithstanding any dispute pursuant to
Section 2.5(d) of any amounts payable pursuant to this Section 2.5, the
applicable party shall at the time specified in this Section 2.5 pay the net
amount payable by it pursuant to this Section 2.5 that is not subject to any
dispute. Any amount payable following resolution of a matter specified in a
Dispute Notice shall be paid within five Business Days following the resolution
thereof.

 

(f)                                    During the periods in which (i) the
Closing Net Working Capital Statement is being prepared or (ii) any dispute is
raised as contemplated by Section 2.5(d), the Sellers and the Buyer shall
provide each other, including their authorized agents and Representatives, with
reasonable access, during normal business hours and without disruption to their
day-to-day business, to their respective books, records and facilities
pertaining to the Business, including any consolidated or combined returns,
schedules, consolidated or combined work papers (including accountants’ work
papers) and other related documents; provided, however, that with respect to
consolidated, combined, unitary or similar Tax Returns of the Sellers (or any
Subsidiary of the Sellers), the Buyer shall only have access to portions of such
Tax Returns relevant to the Business and provided further, however, that any
access to accountant’s work papers shall be subject to the policies and
requirements of such accounting firm.

 

2.6.                              Assumption of Liabilities.

 

(a)                                  Subject to the terms and conditions set
forth herein, at the Closing the Buyer shall assume and agree to pay, honor and
discharge when due only the following liabilities relating to the Assets and
existing at or arising on or after the Closing Date (collectively, the “Assumed
Liabilities”):

 

(i)                                     any and all liabilities, obligations and
commitments relating to the Business or the Assets that are reflected on the
Closing Net Working Capital Statement as finally determined pursuant to
Section 2.5;

 

(ii)                                  any and all liabilities, obligations and
commitments with respect to the IRB Loan Documents (other than any liabilities,
obligations or commitments arising out of or relating to a breach with respect
thereto that occurred prior to the Closing Date);

 

(iii)                               any and all liabilities, obligations and
commitments under the agreements, contracts and commitments set forth in
Section 1.1(d) of the Company Disclosure Letter (or not required to be set forth
therein because of the amount involved) or in Section 1.1(f) (other than, except
as set forth in Section 2.6(a)(v) below, any liabilities, obligations or
commitments arising out of or relating to a breach with respect thereto that
occurred prior to the Closing Date);

 

(iv)                              liabilities in respect of Transferred
Employees to the extent assumed by the Buyer pursuant to Article VI;

 

(v)                                 any warranty or product liability claim
first made after the Closing Date and arising out of products of the Business
manufactured or sold prior to the Closing Date, including, but not limited to,
the design, manufacture, use, service, repair or sale thereof;

 

6

--------------------------------------------------------------------------------


 

(vi)                              all of the Sellers’ and Guarantor’s
obligations to supply service parts under customer Contracts of the Business
(including obligations under expired and/or terminated Contracts); and

 

(vii)                           the Transfer Taxes borne by the Buyer pursuant
to Section 4.1.6.

 

(b)                                 At the Closing, the Buyer shall assume the
Assumed Liabilities by executing and delivering to the Sellers an assumption
agreement in a form reasonably satisfactory to the Sellers (the “Assumption
Agreement”).

 

2.7.                              Retained Liabilities. The Retained Liabilities
shall remain the sole responsibility of and shall be retained, paid, performed
and discharged solely by the Sellers. “Retained Liabilities” shall mean each and
every liability of the Sellers other than the Assumed Liabilities, including,
without limitation, all Environmental Liabilities arising out of (A) the
operation of the Business prior to the Closing Date and (B) the Sellers’
leasing, ownership and operation of the Real Property used in the Business prior
to the Closing Date.

 

2.8.                              Consents of Third Parties.

 

(a)                                  Notwithstanding anything to the contrary
herein, this Agreement shall not constitute an agreement to assign or transfer
any instrument, contract, lease or other agreement or arrangement or any claim,
right or benefit arising thereunder or resulting therefrom if an assignment or
transfer or an attempt to make such an assignment or transfer without the
consent of a third party would constitute a breach or violation thereof or
adversely affect the rights of the Buyer or the Sellers thereunder; and any
transfer or assignment to the Buyer by the Sellers of any interest under any
such instrument, contract, lease or other agreement or arrangement that requires
the consent or approval of a third party shall be made subject to such consent
or approval being obtained. In the event any such consent or approval is not
obtained (or otherwise is not in full force and effect) on or prior to the
Closing Date, the Sellers shall continue to use commercially reasonable efforts
to obtain any material consent or approval as quickly as reasonably practicable
for 120 days after the Closing Date. Pending the obtaining of any such consent
or approval as set forth above, the parties shall cooperate with each other in
any reasonable, lawful and economically feasible arrangements designed to
provide to the Buyer the benefits of and use of such instrument, contract, lease
or other agreement or arrangement for its term (or any right or benefit arising
hereunder, including the enforcement for the benefit of the Buyer of any and all
rights of the Sellers against a third party thereunder), including, without
limitation, by subleasing any Leased Real Property to the Buyer, subject to
obtaining any required consent from the owner of such Leased Real Property;
provided that the Buyer shall undertake to pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent the Buyer would have
been responsible therefor hereunder if such consent or approval had been
obtained. Once the consent or approval of the assignment of such instrument,
contract, lease or other agreement or arrangement is obtained, the Sellers shall
promptly assign, transfer, convey and deliver such instrument, contract, lease
or other agreement or arrangement, and the Buyer shall assume the obligations
thereunder from and after the date of assignment to the Buyer pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the Assumption Agreement (which special-purpose agreement the
parties shall prepare, execute and deliver in good faith at the time of such
transfer, all at no additional cost to the Buyer or the Seller).

 

(b)                                 Except as set forth in the next sentence, in
no event will the Sellers be required to alter the terms of any agreement or pay
any fee in connection with obtaining such consent or approval, unless such
consent or transfer fee is provided for in such instrument, contract, lease or
other agreement or arrangement as in effect on the date hereof, in which case
the Sellers shall be required to pay such fee in connection therewith (to the
extent required by the party entitled thereto). With respect to the leases of

 

7

--------------------------------------------------------------------------------


 

Real Property used in the Business listed or described in Section 2.8(b) of the
Company Disclosure Letter, the Sellers shall be required to obtain such consent
or approval and pay all such fees in connection therewith; provided, however,
that the Sellers shall have the right to sublease any such properties in
accordance with Section 2.8(a) to the Buyer, provided that on or prior to the
Closing Date, the Sellers have obtained any required consents to such sublease.
Notwithstanding anything to the contrary contained herein, in no event will the
Buyer be required to pay any fee in connection with obtaining any consent or
approval required for the assignment of any Contract from the Sellers to the
Buyer.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1.                              Representations and Warranties of the Sellers.
Except as set forth in the Company Disclosure Letter (in the section or
subsections thereof corresponding to the section or subsection of this
Agreement) delivered by the Sellers to the Buyer prior to execution of this
Agreement (the “Company Disclosure Letter”), the Sellers, jointly and severally,
represent and warrant to the Buyer as follows:

 

3.1.1.                     Organization; Ownership. Each Seller is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
with full power and authority to carry on its business (including its portion of
the Business) and to own or lease and to operate its properties. Each Seller is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except where the lack of such
qualification would not reasonably be expected to result in a Material Adverse
Effect. Guarantor holds, beneficially and of record, all of the issued and
outstanding membership and other equity or ownership interests of each Seller.
Complete and accurate copies of the certificate of incorporation and bylaws of
Metaldyne Precision, and the articles of organization and operating agreement of
Metaldyne LLC, as currently in effect, have been provided to the Buyer.

 

3.1.2.                     Authorization, etc. Each Seller has the corporate
power and authority to execute and deliver this Agreement and each of the
Collateral Agreements to which it will be a party, to perform fully its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Sellers of
this Agreement and the Collateral Agreements, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
requisite corporate and stockholder action of the Sellers. The Sellers have duly
executed and delivered this Agreement and on the Closing Date each Seller will
have duly executed and delivered each of the Collateral Agreements to which it
is a party. This Agreement is, and on the Closing Date each of the Collateral
Agreements to which either Seller is a party will be, a legal, valid and binding
obligation of the Sellers, enforceable against them in accordance with its
terms.

 

3.1.3.                     No Conflicts, etc.

 

(a)          The execution, delivery and performance by each Seller of this
Agreement and each of the Collateral Agreements to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (with or without the giving of notice or the lapse of time or both):

 

(i)                                     conflict with or result in a material
violation of or a material default under any Applicable Law applicable to either
Seller or any of the Assets;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  conflict with or breach any provision of
the certificate of incorporation or bylaws or other organizational documents of
either Seller;

 

(iii)                               contravene, conflict with or result in a
violation or breach of any terms or requirements of, or give any Governmental
Authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any material Governmental Approval that is held by either Seller or that is
otherwise necessary for conduct of the Business; or

 

(iv)                              result in the imposition or creation of any
Lien upon or with respect to any other Assets.

 

(b)                                 Subject to Section 2.8, neither Seller is
required to give any notice to or obtain any consent from any Person in
connection with the execution and deliver of this Agreement or the Collateral
Agreements or the consummation or performance of the transactions contemplated
thereby.

 

3.1.4.                     Financial Statements.

 

(a)                                  The Sellers have delivered to the Buyer
audited financial statements of the Business for the years ended December 31,
2003 and 2004 (the “Audited Financial Statements”), unaudited reviewed financial
statements for the six months ended July 3, 2005 and June 27, 2004 (the
“Unaudited Reviewed Financial Statements”), an unaudited unreviewed balance
sheet of the Business as of September 30, 2005 (the “Unaudited Balance Sheet”)
and related unaudited unreviewed statements of income and cash flows of the
Business for the nine months then ended (the “Unaudited Unreviewed Financial
Statements” and, together with the Unaudited Reviewed Financial Statements, the
“Unaudited Financial Statements” and, collectively with the Audited Financial
Statements, the “Financial Statements”).

 

(b)                                 The Financial Statements have been prepared
in all material respects in accordance with GAAP applied on a consistent basis,
and fairly present the financial condition and results of operations of the
Business as of the dates and for such periods, provided, however, that the
Unaudited Financial Statements are subject to normal year end adjustments and
lack footnotes and other presentation items. Except for (i) liabilities which
are not required under GAAP to be disclosed in the Unaudited Financial
Statements or referred to in the footnotes to the Unaudited Financial Statements
and (ii) liabilities incurred in the Ordinary Course of Business since the
Unaudited Balance Sheet Date, neither Seller has any material liability not
disclosed, reserved for or otherwise reflected in the Unaudited Financial
Statements.

 

3.1.5.                     Books and Records. The books of account and other
financial Records of the Sellers related to the Business, all of which have been
made available to the Buyer, are complete and correct in all material respects
and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices.

 

3.1.6.                     Taxes.

 

(a)                                  Each of the Sellers has duly prepared and
timely filed all material Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all material respects and were prepared in
material compliance with all applicable laws and regulations. All material Taxes
owed by the Sellers (whether or not shown on any Tax Return) have been paid. No
claim has ever been made by a Taxing Authority in a jurisdiction where any of
the Sellers do not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Each of the Sellers has in all material
respects withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party and all Forms W-2 and 1099 required
with respect thereto have in all material respects been properly completed and
timely filed.

 

(c)                                  No Tax Return is in the process of or
within the last five years has been examined by any Taxing Authority and the
Sellers have no Knowledge of a Taxing Authority proposing to examine any Tax
Return or assess additional Taxes for any period for which Tax Returns have been
filed.

 

(d)                                 Neither Seller has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.

 

(e)                                  None of the Assumed Liabilities is an
obligation to make a payment that will not be deductible under section 280G of
the Code based on facts and circumstances as of the Closing.

 

(f)                                    The Buyer will not be required to deduct
and withhold any amount pursuant to section 1445(a) of the Code upon the
transfer of the Business to the Buyer.

 

3.1.7.                     Events Subsequent to the Unaudited Balance Sheet
Date.

 

(a)                                  Since the Unaudited Balance Sheet Date,
there has been no Material Adverse Effect.

 

(b)                                 Since the Unaudited Balance Sheet Date, the
Business has not engaged in any material practice, taken any material action or
entered into any material transaction outside the Ordinary Course of Business
(other than the transactions contemplated by this Agreement). Without limiting
the generality of the foregoing, since that date:

 

(i)            there has been no change made or authorized in the certificate of
incorporation, bylaws or other organizational documents of either Seller;

 

(ii)                                  neither Seller has granted any increase in
the compensation or employee benefits payable to or to become payable to any
officer, director or employee of the Sellers, other than increases required by
law or in the Ordinary Course of Business or as disclosed in Section 3.1.7 of
the Company Disclosure Schedule;

 

(iii)                               there has been no material damage to or
destruction or loss of any Asset with a value greater than $100,000, whether or
not covered by insurance;

 

(iv)                              neither Seller has entered into, terminated or
received written notice of termination of (i) any license, distributorship,
dealer, sales representative, joint venture, credit or similar Contract to which
either Seller is a party, or (ii) any Contract or transaction involving a total
commitment by either Seller of at least $100,000;

 

(v)                                 there has been no sale (other than sales of
Inventory in the Ordinary Course of Business), lease, license or other
disposition (other than dispositions in the Ordinary Course of Business) of any
Asset or property of either Seller (including the Intellectual Property Assets)
or the creation of any Lien on any Asset;

 

(vi)                              there has been no cancellation or waiver of
any claims or rights with a value to the Business in excess of $100,000;

 

10

--------------------------------------------------------------------------------


 

(vii)                           there has been no material change in the
accounting methods used by the Business;

 

(viii)                        there has been no transfer or removal of any Asset
or property of either Seller with an acquired value or original asset cost
exceeding $10,000 from any of the Owned Real Property or Leased Real Property
(other than the sales of Inventory in the Ordinary Course of Business);

 

(ix)                                there has been no Contract by either Seller
to do any of the foregoing; or

 

(x)                                   neither Seller has received written notice
of termination or discontinuance of any customer Contract.

 

3.1.8.                     Litigation.

 

(a)                                  There is no Proceeding pending or, to the
Knowledge of the Sellers, threatened against either Seller in connection with
the Assets or the Business or the transactions contemplated by this Agreement or
the Collateral Agreements that (i) would reasonably be expected to have a
Material Adverse Effect or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal, making unenforceable or otherwise
interfering with the transactions contemplated by this Agreement or the
Collateral Agreements. Section 3.1.8(a) of the Company Disclosure Letter lists
each proceeding pending against either Seller in connection with the Assets or
the Business that seeks injunctive relief or specifies damage claims in excess
of $250,000. The Sellers have made available to the Buyer copies of all
pleadings, correspondence and other documents relating to each Proceeding listed
in Section 3.1.8(a) of the Company Disclosure Letter;

 

(b)                                 There is no Order to which the Business or
any of the Assets is subject, and, to the Knowledge of the Sellers, no agent or
employee of any Seller is subject to any Order that prohibits such agent or
employee from engaging in or continuing any conduct, activity or practice
relating to the Business;

 

(c)                                  No event has occurred or circumstances
exist that is reasonably likely to constitute or result in (with or without
notice or lapse of time) a violation of or failure to comply with any material
term or requirement of any Order to which either the Seller (with respect to the
Business) or any of the Assets is subject; and

 

(d)                                 Neither Seller has received, at any time
since December 31, 2002, any written notice from any Governmental Authority
regarding any actual, alleged or potential violation of, or failure to comply
with, any term or requirement of any Order to which the Sellers (with respect to
the Business) or any Assets are or have been subject.

 

3.1.9.                     Compliance with Laws; Governmental Approvals.

 

(a)                                  To the Knowledge of the Sellers, the
Business as presently conducted does not violate in any material respect any
Applicable Laws applicable to the Business or the Assets.

 

(b)                                 Notwithstanding the provisions of
Section 3.1.9(a) above, and in addition thereto, the Business as presently
conducted does not violate in any material respect any Applicable Laws relating
specifically to workplace safety and applicable to the Business or the Assets.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Section 1.1(h) of the Company Disclosure
Letter sets forth (i) all Governmental Approvals (other than Environmental
Permits) necessary for the conduct of the Business, (ii) the expiration dates of
all such Governmental Approvals, and (iii) all pending applications therefor and
renewals thereof. All such Governmental Approvals (other than Environmental
Permits) listed on Section 1.1(h) of the Company Disclosure Letter have been
duly obtained and are in full force and effect, except as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

3.1.10.               Assets. The Sellers or their affiliates have a valid
leasehold interest in all of their leases of personalty, have good title to all
the Assets owned by the Sellers or their affiliates, and have a valid legal
right under contract to use all other personalty used by the Sellers in the
Business, including all personalty reflected on the Unaudited Balance Sheet and
all personalty acquired since the Unaudited Balance Sheet Date, other than
personalty disposed of since such date in the Ordinary Course of Business and in
accordance with the terms of this Agreement, free and clear of any and all Liens
other than Permitted Liens. The Assets which are significant to the Business are
in all material respects adequate for the purposes for which such assets are
currently used and are in reasonably good repair and operating condition
(subject to normal wear and tear).

 

3.1.11.               Contracts.

 

(a)                                  Section 1.1(d) of the Company Disclosure
Letter lists or generally describes all Contracts included in the Assets except
for (i) this Agreement and the Collateral Agreements, (ii) purchase orders for
the purchase of products, merchandise, raw materials or other goods or services
by the Sellers issued in the Ordinary Course of Business and purchase orders for
the sale of goods or services by the Sellers to customers issued in the Ordinary
Course of Business and (iii) Contracts involving payments to or by the Sellers
of less than $100,000.

 

(b)                                 All Contracts set forth in Section 1.1(d) of
the Company Disclosure Letter are in full force and effect and enforceable
against the Seller which is a party thereto in accordance with their terms.

 

(c)                                  Each Seller is in material compliance with
all applicable terms and requirements of the IRB Loan Documents and each
Contract set forth in Section 1.1(d) of the Company Disclosure Letter, and, to
the Knowledge of the Sellers, each other Person that has or had any obligation
or liability under any Contract set forth in Section 1.1(d) of the Company
Disclosure Letter is in compliance in all material respects with all applicable
terms and requirements of such Contract.

 

(d)                                 To the Knowledge of the Sellers, no event
has occurred or circumstance exists that (with or without notice or lapse of
time) would reasonably be expected in any material respect to contravene,
conflict with or result in a breach of, or give either Seller or other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or payment under, or to cancel, terminate or
modify, the IRB Loan Documents or any Contract set forth in Section 1.1(d) of
the Company Disclosure Letter.

 

(e)                                  No event has occurred or circumstance
exists under or by virtue of any Contract set forth in Section 1.1(d) of the
Company Disclosure Letter that (with or without notice or lapse of time) would
cause the creation of any Lien (other than Permitted Liens) affecting any of the
Assets.

 

(f)                                    To the Knowledge of Sellers, the Sellers
are not party to any Contract that contains any covenant that prohibits Sellers
from engaging in any line of business or competing with any Person, or that
materially restricts Sellers’ ability to solicit, either directly or indirectly,
through agents or consultants, or hire, potential officers, employees or
consultants.

 

12

--------------------------------------------------------------------------------


 

3.1.12.               Inventories. The aggregate Inventories (net of the
aggregate reserves reflected in the Closing Net Working Capital Statement) are
usable and salable in the usual and Ordinary Course of Business and are not
obsolete or discontinued. All Inventories are recorded on the books of the
Business at the lower of cost or market value determined in accordance with the
Working Capital Principles.

 

3.1.13.               Customers. Section 3.1.13 of the Company Disclosure Letter
lists the names and addresses of all customers of each Seller that ordered goods
and services from such Seller with an aggregate value for each such customer of
$1,000,000 or more during the twelve-month period ended July 31, 2005.

 

3.1.14.               Suppliers; Raw Materials. Section 3.1.14 of the Company
Disclosure Letter lists the names of all suppliers from which the Business
ordered raw materials, supplies, merchandise and other goods and services with
an aggregate purchase price for each such supplier of $1,000,000 or more during
the twelve-month period ended July 31, 2005.

 

3.1.15.               Products; Product and Service Warranties; Product
Liability; Selling Material and Policies. Except for normal customer returns and
allowances made in the Ordinary Course of Business and except for those
instances which would not, individually or in the aggregate, have a Material
Adverse Effect, (a) the products manufactured and sold and the services provided
by the Sellers in connection with the Business conform with applicable
contractual commitments in all material respects, and (b) no product
manufactured and sold and no service provided by the Sellers in connection with
the Business is subject to any guaranty, warranty or indemnity beyond the
applicable customer terms and conditions of purchase. Since January 1, 2002, the
Sellers have received no written claims alleging liability on the part of either
Seller in connection with the Business (and, to the Knowledge of the Sellers,
there is no basis for any present or future Proceeding against them that would
give rise to any such liability in connection with the Business) arising out of
any injury to any individual or property as a result of the use of any product
manufactured and sold or any service provided by the Sellers in connection with
the Business in the manner intended, on account of a defect in the manufacture
of any such product that is currently offered for sale by either Seller.
Section 3.1.15 of the Company Disclosure Letter sets forth a summary of all
claims from customers since January 1, 2002 that the products purchased by them
from Sellers were not manufactured in accordance with applicable specifications
or were otherwise defective for which the aggregate sales price of products
covered by such claims (together with all claims from other customers alleging
similar matters with respect to such products) exceeds $250,000.

 

3.1.16.               Intellectual Property.

 

(a)                                  Title. Section 1.1(f) of the Company
Disclosure Letter lists or generally describes all Intellectual Property that is
owned by either Seller and exclusively used in, held for use in or necessary for
the conduct of the Business (the “Owned Intellectual Property”) other than
(i) inventions, trade secrets, processes, formulas, compositions, designs and
confidential business and technical information and (ii) Intellectual Property
that is not registered and not material to the Business. The Sellers own or have
the right to use pursuant to license, sublicense, agreement or permission all
Intellectual Property Assets, free from any Liens (other than Permitted Liens).
The Intellectual Property Assets comprise all of the Intellectual Property
necessary for the Buyer to conduct and operate the Business as now being
conducted by the Sellers. No Owned Intellectual Property is assigned or
registered jointly with a person other than a Seller.

 

(b)                                 Transfer. Immediately after the Closing, the
Buyer will own all of the Owned Intellectual Property and, upon receipt of any
necessary consents to assignment set forth on Section 1.1(f) of

 

13

--------------------------------------------------------------------------------


 

the Company Disclosure Letter, will have a right to use all other Intellectual
Property Assets permitted by law, free from any Liens (other than Permitted
Liens).

 

(c)                                  No Infringement. To the Knowledge of the
Sellers, the conduct of the Business or any product or service of Sellers does
not infringe, misappropriate or otherwise violate any rights of any Person in
respect of any Intellectual Property.

 

(d)                                 Licensing Arrangements. Section 1.1(f) of
the Company Disclosure Letter lists or generally describes all agreements other
than customer and supplier purchase orders (i) pursuant to which either Seller
has licensed any material Intellectual Property Assets to, or the use of any
material Intellectual Property Assets is otherwise permitted (through
non-assertion, settlement or similar agreements or otherwise) by, any other
Person and (ii) pursuant to which either Seller has had any material
Intellectual Property licensed to it, or has otherwise been permitted to use
Intellectual Property (through non-assertion, settlement or similar agreements
or otherwise). All of the agreements set forth in Section 1.1(f) of the Company
Disclosure Letter (x) are in full force and effect in accordance with their
terms and no default exists thereunder by either Seller or by any other party
thereto and (y) are free and clear of all Liens other than Permitted Liens.

 

(e)                                  No Intellectual Property Litigation. No
written claim or demand of any Person has been made nor is there any Proceeding
that is pending or, to the Knowledge of the Sellers, threatened that
(i) challenges the rights of the Sellers or the validity or enforceability in
respect of any Intellectual Property Assets material to the Business,
(ii) asserts that any Seller is infringing, misappropriating or otherwise in
conflict with, or is required to pay any additional royalty, license fee, charge
or other amount with regard to, any Intellectual Property, other than
maintenance and registration fees in the ordinary course of business, or
(iii) claims that any material default exists under any agreement or arrangement
set forth in Section 1.1(f) of the Company Disclosure Letter. None of the Owned
Intellectual Property is subject to any outstanding order, ruling, decree,
judgment or stipulation by or with any court, arbitrator or administrative
agency, or has been the subject of any litigation within the last five years,
whether or not resolved in favor of the Sellers.

 

(f)                                    No Conflicts. To the Knowledge of the
Sellers, the Intellectual Property Assets are valid and enforceable and all due
maintenance and annuity fees have been paid and, to the Knowledge of the
Sellers, are not being infringed, misappropriated or otherwise violated by any
Person. No Owned Intellectual Property which are material to the Business are
being used or enforced in a manner that would reasonably be expected to result
in the abandonment, cancellation or unenforceability of any Intellectual
Property Asset.

 

(g)                                 Intellectual Property Opinions. Neither
Seller nor the Guarantor has obtained any opinion of counsel regarding any third
party Intellectual Property or any Intellectual Property Asset related to the
Business.

 

(h)                                 Owned Shared Intellectual Property.
Section 1.1(f) of the Company Disclosure Letter lists or generally describes all
Intellectual Property that is owned by either Seller and exclusively used in,
held for use in or necessary for the conduct of the Business, as well as other
businesses of Sellers, as currently conducted (“Owned Shared Intellectual
Property”) other than (i) inventions, trade secrets, processes, formulas,
compositions, designs and confidential business and technical information and
(ii) Intellectual Property that is not registered and not material to the
Business.

 

3.1.17.               Insurance. Section 3.1.17 of the Company Disclosure Letter
lists all insurance policies maintained by either Seller for the benefit of or
in connection with the Assets or the Business. Section 3.1.17 of the Company
Disclosure Letter lists all material claims made by the Sellers

 

14

--------------------------------------------------------------------------------


 

under any policy of insurance during the past two years with respect to the
Business. All premiums due and payable for the insurance listed in
Section 3.1.17 of the Company Disclosure Letter have been duly paid, and such
policies or extensions or renewals thereof in such amounts will be outstanding
and duly in full force without interruption until the Closing Date.

 

3.1.18.               Real Property.

 

(a)                                  Owned Real Property. Section 3.1.18(a) of
the Company Disclosure Letter lists all Owned Real Property, setting forth the
address and owner of each parcel of Owned Real Property including, without
limitation, the properties reflected as being so owned on the Financial
Statements. Each Seller has, or on the Closing Date will have, good, valid and
marketable fee simple title to the Owned Real Property indicated in
Section 3.1.18(a) of the Company Disclosure Letter as being owned by it, free
and clear of all Liens other than Permitted Liens. There are no outstanding
options or rights of first refusal to purchase the Owned Real Property, or any
portion thereof or interest therein.

 

(b)                                 Leases. Section 3.1.18(b) of the Company
Disclosure Letter lists all Leases, setting forth the address, landlord and
tenant for each Lease. The Sellers have delivered to the Buyer correct and
complete copies of the Leases. Each Lease is legal, valid, binding, enforceable
and in full force and effect, except as may be limited by bankruptcy,
insolvency, reorganization and similar Applicable Laws affecting creditors
generally and by the availability of equitable remedies. Neither the Sellers
nor, to the Knowledge of the Sellers, any other party is in default, violation
or breach in any material respect under any Lease, and no event has occurred and
is continuing that constitutes or, with notice or the passage of time or both,
would constitute a default, violation or breach in any material respect under
any Lease. Each Lease grants the tenant under the Lease the exclusive right to
use and occupy the demised premises thereunder. The Sellers have a good and
valid title to the leasehold estate under each Lease free and clear of all Liens
other than Permitted Liens. Each Seller enjoys peaceful and undisturbed
possession under its respective Leases for the Leased Real Property.

 

(c)                                  No Proceedings. There are no eminent domain
or other similar Proceedings pending or, to the Knowledge of the Sellers,
threatened affecting any portion of the Real Property. There is no writ,
injunction, decree, order or judgment outstanding, nor any action, claim, suit
or Proceeding pending or, to the Knowledge of the Sellers, threatened, relating
to the ownership, lease, use, occupancy or operation by any Person of any Real
Property, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Current Use. The use and operation of the
Owned Real Property in the conduct of the Business does not violate in any
material respect any instrument of record or agreement affecting the Owned Real
Property. There is no violation of any covenant, condition, restriction,
easement or order of any Governmental Authority having jurisdiction over such
property or of any other Person entitled to enforce the same affecting the Owned
Real Property or the use or occupancy thereof that would have a Material Adverse
Effect. No material damage or destruction, other than normal wear and tear, has
occurred with respect to any of the Owned Real Property since January 1, 2002.

 

(e)                                  Compliance with Real Property Laws. The
Owned Real Property is in material compliance with all applicable building,
zoning, subdivision and other land use and similar Applicable Laws affecting the
Owned Real Property (collectively, the “Real Property Laws”), and no Seller has
received any notice of violation or claimed violation of any Real Property Law.
No current use by any Seller of the Owned Real Property is dependent on a
nonconforming use or other Governmental Approval the absence of which would
materially limit the use of any properties or assets used in connection with or
otherwise material to the Business.

 

15

--------------------------------------------------------------------------------


 

3.1.19.               Environmental Matters.

 

(a)                                  Permits. All active material Environmental
Permits are identified in Section 3.1.19(a) of the Company Disclosure Letter,
the Sellers currently hold all such Environmental Permits material to the
Business and renewal of Environmental Permits if currently required have been
timely applied for. No Seller has received written notice from any relevant
Governmental Authority that any Environmental Permit will be modified,
suspended, canceled or revoked, or cannot be renewed in the Ordinary Course of
Business.

 

(b)                                 No Violations. Each of the Sellers and their
respective Affiliates is in material compliance with all Environmental Permits
and all applicable Environmental Laws pertaining to the Real Property and the
Business. The Sellers have not received any written notice of any violation by
either Seller of any Environmental Permit or any applicable Environmental Law
relating to the conduct of the Business or the Real Property. Sellers have made
available to Buyer copies of any material, investigations, studies, audits and
inspections concerning Environmental Liabilities or the part of Sellers in
connection with the Business or Real Property, including the Phase I and Phase
II environmental reports listed on Section 3.1.19(b) of the Company Disclosure
Schedule in the Sellers’ possession. The Sellers have made available to the
Buyer copies of all Occupational Health and Safety (“OSHA”) correspondence and
documents regarding worker accidents or injuries, including OSHA 300 logs,
investigations, and written notices of violations (and the dispositions thereof)
issued by OSHA or analogous state or local agencies to the Sellers since
January 1, 2003 related to the Business or the Real Property.

 

(c)                                  No Actions. To the Knowledge of the
Sellers, neither of the Sellers or any of their respective Affiliates has taken
any action in the conduct of the Business or affecting the Real Property that
would reasonably be expected to result in material liability of any of them
under any Environmental Law, including the treatment, generation, storage or
Release of any Hazardous Substances.

 

(d)                                 Investigations and Remediations. Neither
Seller is financing or conducting any investigation or remediation involving any
Hazardous Substances related to the conduct of the Business at any location
under any Environmental Law.

 

(e)                                  Orders, etc. Neither Seller is a party to
any outstanding order, judgment, injunction, decree or agreement with any
Governmental Authority which requires any action under any Environmental Law by
either Seller.

 

(f)                                    Disposal of Hazardous Substances. The
Sellers have not, and, to the Knowledge of the Sellers, no other Person has,
stored, discharged, buried, or disposed of Hazardous Substances resulting from,
any business, commercial or industrial activities, operations or processes, on
or beneath the Real Property, other than in material compliance with applicable
Environmental Laws and, to the Knowledge of the Sellers, the Sellers have not
disposed of or arranged for the disposal or treatment of Hazardous Substances
generated by them in the conduct of the Business at any other location in a
manner which would be expected to result in any material Environmental Liability
being asserted against the Sellers.

 

3.1.20.               Employees, Labor Matters, etc.

 

(a)                                  Section 3.1.20(a) of the Company Disclosure
Letter lists all collective bargaining agreements of the Sellers specifically
relating to each company facility that is represented by a labor organization
and all known or threatened current labor organizing activities that relate to
the Business. The Sellers are in material compliance with all collective
bargaining agreements of the Sellers regarding each company facility associated
with the Business that is represented by a labor organization, including any
provision requiring notice of the transactions contemplated by this Agreement.
Since January 1, 2000

 

16

--------------------------------------------------------------------------------


 

there has not occurred or, to the Knowledge of the Sellers, been threatened any
strike, slowdown, picketing, work stoppage, concerted refusal to work overtime
or other similar labor activity with respect to any employees employed in the
operation of the Business. There are no labor disputes currently subject to any
arbitration or litigation and there is no representation petition pending or, to
the Knowledge of the Sellers, threatened with respect to any employee employed
in the operation of the Business. Each Seller has complied in all material
respects with Applicable Law in effect as of the date of this Agreement
pertaining to the employment of employees, including, without limitation, all
such laws relating to labor relations, wages, hours, working conditions,
occupational safety and health, workers’ compensation, plant closings and mass
layoffs, immigration, equal employment, fair employment practices, entitlements,
prohibited discrimination or other similar employment acts (collectively, “Labor
Laws”). The Sellers have not received notice of the intent of any Governmental
Authority responsible for the enforcement of any Labor Law to conduct an
investigation with respect to any employees employed in the operation of the
Business and, to the Knowledge of the Sellers, no such investigation is
threatened. There exists no pending or, to the Knowledge of Sellers, threatened
lawsuit, administrative proceeding or investigation involving the Business and
any current or former director, officer or employee of the Business, including
under any Labor Law or any claim for wrongful termination or breach of an
express or implied contract of employment, other than routine employee
grievances.

 

(b)                                 Section 3.1.20(b) of the Company Disclosure
Letter lists all written (and, to the Knowledge of the Sellers, oral) agreements
(other than “at-will” employment or consulting agreements) (i) for the
employment of any individual employed in the operation of the Business on a
full-time, part-time, consulting or other basis and (ii) to provide to any
individual employed in the operation of the Business any severance benefits upon
the termination of such individual’s employment with the Sellers.

 

3.1.21.               Employee Benefit Plans and Related Matters.

 

(a)                                  Employee Benefit Plans.
Section 3.1.21(a) of the Company Disclosure Letter lists each “employee benefit
plan,” as such term is defined in section 3(3) of ERISA, whether or not subject
to ERISA, and each bonus, incentive or deferred compensation, severance,
termination, retention, change of control, stock option or other equity-based
plan that (i) provides benefits or compensation in respect of any employee
employed in the operation of the Business (the “Employees”) or the beneficiaries
or dependents of any such Employee and (ii) is maintained or contributed to by
the Sellers (collectively, the “Plans”). The Sellers have provided the Buyer
complete and correct copies of all written Plans.

 

(b)                                 Qualification. Each Plan intended to be
qualified under section 401(a) of the Code has received a favorable
determination letter from the IRS as to its qualification under the Code and, to
the Knowledge of the Sellers, nothing has occurred since the date of such
determination letter that could reasonably be expected to adversely affect such
qualification or tax-exempt status.

 

(c)                                  Compliance; Liability.

 

(i)                                     Each of the Plans has been operated and
administered in compliance with all Applicable Laws, except for any failure so
to comply that, individually or in the aggregate, would not result in a Material
Adverse Effect.

 

(ii)                                  No Plan is a “multiemployer plan” within
the meaning of section 4001(a)(3) of ERISA or is a “multiple employer plan”
within the meaning of section 4063 or 4064 of ERISA.

 

3.1.22.               Brokers, Finders, etc. All negotiations relating to this
Agreement, the Collateral Agreements, and the transactions contemplated hereby
and thereby, have been carried on with-

 

17

--------------------------------------------------------------------------------


 

out the participation of any Person acting on behalf of either Seller or its
Affiliates and in such manner as not to give rise to any valid claim against the
Buyer or any of its Subsidiaries for any brokerage or finder’s commission, fee
or similar compensation.

 

3.1.23.               Sufficiency of Assets.

 

(a)                                  Section 3.1.23(a) of the Company Disclosure
Letter lists all Assets consisting of machinery, equipment, vehicles, furniture
or other tangible personal property owned by the Sellers having any original
individual cost in excess of $10,000 and the location thereof.

 

(b)                                 Section 3.1.23(b) of the Company Disclosure
Letter lists all Assets consisting of property and assets (other than the Real
Property) used in the Business that are leased by the Sellers and that involve
payments by such Seller in excess of $30,000 per year. For all such leased
assets, Sellers have made available to the Buyer true and complete copies of all
leased and other agreements affecting such assets.

 

(c)                                  The Assets, together with the services to
be provided under the Collateral Agreements, (a) constitute all of the assets,
tangible and intangible, of any nature whatsoever, necessary to operate the
Sellers’ business in the manner presently operated by the Sellers and
(b) include all of the operating assets of the Sellers.

 

(d)                                 As of the date of this Agreement, the
aggregate amount owing under the IRB Loan Agreement is a principal amount of
$7,500,000 plus accrued and unpaid interest since December 31, 2005.

 

3.2.                              Representations and Warranties of the Buyer.
Except as set forth in the Buyer Disclosure Letter (in the section or
subsections thereof corresponding to the section or subsection of this
Agreement) delivered by the Buyer to the Sellers prior to execution of this
Agreement (the “Buyer Disclosure Letter”), the Buyer represents and warrants to
the Sellers as follows:

 

3.2.1.                     Corporate Status; Authorization, etc. The Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation with full corporate power and authority
to execute and deliver this Agreement and the Collateral Agreements, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby, have been, and on the Closing Date the execution and delivery by the
Buyer of the Collateral Agreements will have been, duly authorized by all
requisite corporate action of the Buyer. The Buyer has duly executed and
delivered this Agreement and on the Closing Date the Buyer will have duly
executed and delivered the Collateral Agreements. This Agreement is, and on the
Closing Date each of the Collateral Agreements will be, a valid and legally
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.

 

3.2.2.                     No Conflicts, etc. The execution, delivery and
performance by the Buyer of this Agreement and each of the Collateral
Agreements, and the consummation of the transactions contemplated hereby and
thereby, do not and will not conflict with or result in a violation of or under
(with or without the giving of notice or the lapse of time, or both) (i) the
certificate of incorporation or bylaws or other organizational documents of the
Buyer, (ii) any Applicable Law applicable to the Buyer or any of its Affiliates
or any of its or their properties or assets or (iii) any contract, agreement or
other instrument applicable to the Buyer or any of its Affiliates or any of its
or their properties or assets, except, in the case of clause (iii), for
violations and defaults that, individually and in the aggregate, have not and
will not materially impair the ability of the Buyer to perform its obligations
under this Agreement or under any of the

 

18

--------------------------------------------------------------------------------


 

Collateral Agreements. No Governmental Approval is required to be obtained by
the Buyer in connection with the execution and delivery of this Agreement or the
Collateral Agreements or the consummation of the transactions contemplated
hereby or thereby.

 

3.2.3.                     Litigation. There is no action, claim, suit or
proceeding pending, or to the Buyer’s knowledge threatened, by or against or
affecting the Buyer in connection with or relating to the transactions
contemplated by this Agreement or any action taken or to be taken in connection
herewith or the consummation of the transactions contemplated hereby.

 

3.2.4. Brokers, Finders, etc. All negotiations relating to this Agreement, the
Collateral Agreements and the transactions contemplated hereby and thereby have
been carried on without the participation of any Person acting on behalf of the
Buyer or its Affiliates and in such manner as to not give rise to any valid
claim against the Sellers or their Affiliates for any brokerage or finder’s
commission, fee or similar compensation.

 

3.2.5. Financing. The Buyer has, and will at the Closing Date have, funds
available in amounts sufficient to pay the Purchase Price and related expenses
of the transactions contemplated hereby to be paid by it hereunder.

 

ARTICLE IV

 

COVENANTS

 

4.1.                              Covenants of the Sellers.

 

4.1.1.                     Conduct of Business. From the date hereof to the
Closing Date, except as expressly permitted or required by this Agreement or as
otherwise consented to by the Buyer in writing, the Sellers will:

 

(a)                                  carry on the Business in the ordinary
course, in substantially the same manner as heretofore conducted, and use
commercially reasonable efforts to preserve intact its present business
organization and its relationship with customers, suppliers and others having
business dealings with it;

 

(b)                                 perform in all material respects all of
their obligations under all Contracts of the Business or the Assets, and comply
in all material respects with all Applicable Laws applicable to the Assets or
the Business;

 

(c)                                  subject to Section 2.4, pay Trade Accounts
Payable and other obligations of the Business when they become due and payable
in the Ordinary Course of Business, including without limitation the weekly
payment of Trade Accounts Payable in the Ordinary Course of Business;

 

(d)                                 not grant (or commit to grant) any increase
in the compensation (including incentive or bonus compensation) of any employee
employed in the operation of the Business or institute, adopt or amend (or
commit to institute, adopt or amend) any compensation or benefit plan, policy,
program or arrangement or collective bargaining agreement applicable to any such
employee, except in each case in the Ordinary Course of Business;

 

(e)                                  not hire or fire employees of the Business
outside of the Ordinary Course of Business;

 

19

--------------------------------------------------------------------------------


 

(f)                                    maintain in the Ordinary Course of
Business the tangible Assets currently used in the operation of the Business in
good repair, working order and operating condition subject only to ordinary wear
and tear;

 

(g)                                 maintain the books of account and records of
the Business in the usual, regular and ordinary manner consistent with past
policies and practice;

 

(h)                                 comply in all material respects with all
Applicable Laws applicable to the Business or any of the properties or Assets of
the Business;

 

(i)                                     use commercially reasonable efforts to
maintain the good standing of the Sellers in their respective jurisdictions of
incorporation and in the jurisdictions in which any Seller is qualified to do
business, as a foreign corporation or otherwise, and to maintain all
Governmental Approvals and other consents material to the Business;

 

(j)                                     not sell any Assets other than in the
Ordinary Course of Business;

 

(k)                                  not make sales of inventory except in the
Ordinary Course of Business;

 

(l)                                     not purchase, order or otherwise acquire
inventory for the Business from any unit of the Sellers outside the Ordinary
Course of Business;

 

(m)                               acquire the equipment subject to the equipment
leases specified in Section 4.1.1(m) of the Company Disclosure Letter and
terminate all ownership and other rights of the owners/lessors of such equipment
(such equipment to be “Assets” hereunder);

 

(n)                                 with respect to any item that would be an
“Asset” pursuant to the second parenthetical in Section 1.1(a) if the date of
this Agreement were the Closing Date, take any action to cause such item not to
be (i) located on or at the Real Property, (ii) in transit to or from the Real
Property or (iii) held at or by a third party for purposes of repairs, cleaning,
maintenance, storage or the like, other than, in each case, in the Ordinary
Course of Business; and

 

(o)           not agree or otherwise commit to take any of the actions described
in the foregoing paragraphs (a) through (n) of this Section 4.1.1.

 

4.1.2.                     Access and Information.

 

(a)                                  So long as this Agreement remains in
effect, each Seller will give the Buyer and its Representatives full access
during normal business hours to, and furnish them with, all of such Seller’s
non-privileged documents, Tax Returns, records, work papers and information with
respect to the Assets, reports and records relating to the Business as the Buyer
shall from time to time reasonably request. In addition, the Sellers will permit
the Buyer and its Representatives reasonable access to such personnel of the
Sellers during normal business hours as may be necessary or useful to the Buyer
in its review of the properties, assets and business affairs of the Business and
the above-mentioned documents, records and information.

 

(b)                                 The Sellers will retain all books and
records relating to the Business in accordance with the Sellers’ record
retention policies as presently in effect. During the three-year period
beginning on the Closing Date, the Sellers shall not dispose of or permit the
disposal of any such books and records not required to be retained under such
policies without first giving 60 days’ prior written notice to the Buyer
offering to surrender the same to the Buyer at the Buyer’s expense.

 

 

20

--------------------------------------------------------------------------------


 

(c)                                  So long as this Agreement remains in
effect, each Seller will give the Buyer and its Representatives full access
during normal business hours and furnish them with all of such Seller’s
non-privileged documents, records and information with regard to the Assets and
the Business, as the Buyer or its Representatives may require for the purpose of
developing the post-Closing Environmental Site Assessments, compliance reviews
and asbestos assessments as more fully described in Sections 4.3(a) and 4.3(b).

 

4.1.3.                     Public Announcements. Prior to the Closing, except as
required by Applicable Law and in connection with obtaining the consents set
forth in Section 5.3.2, the Sellers shall not, and they shall not permit any
Affiliate to, make any public announcement in respect of this Agreement or the
Collateral Agreements or the transactions contemplated hereby or thereby without
the prior written consent of the Buyer, which consent is not to be unreasonably
withheld; provided, however, that with respect to any public announcement
required by Applicable Law, Sellers shall give to Buyer the right to review any
such public disclosure as promptly as practicable prior to its publication to
the extent practicable.

 

4.1.4.                     Further Actions.

 

(a)                                  The Sellers agree to use commercially
reasonable efforts to take all actions and to do or cause to be done all other
things necessary, proper or advisable to consummate and make effective the
transactions contemplated hereby (including using commercially reasonable
efforts to obtain, or cause to be obtained, all consents material to the
operation of the Business and the execution and delivery of this Agreement and
the Collateral Agreements or the consummation of the sale and transfer of the
Assets or the other transactions contemplated hereby or thereby) by February 28,
2006.

 

(b)                                 The Sellers will, as promptly as
practicable, file or supply, or cause to be filed or supplied, all applications,
notifications and information required to be filed or supplied by either of them
pursuant to Applicable Law in connection with this Agreement, the Collateral
Agreements, the sale and transfer of the Assets pursuant to this Agreement and
the consummation of the other transactions contemplated thereby, including but
not limited to filings pursuant to the HSR Act.

 

(c)                                  The Sellers will, and will cause each of
their Affiliates to, coordinate and cooperate with the Buyer in exchanging such
information and supplying such assistance as may be reasonably requested by the
Buyer in connection with the filings and other actions contemplated by
Section 4.2.2.

 

(d)                                 The Sellers will not, and will cause each of
their Affiliates not to, register or transfer to a third party the Owned Shared
Intellectual Property set forth in Section 1.1(f) of the Company Disclosure
Letter without the consent of the Buyer. The Sellers will, and will cause each
of their Affiliates to, take commercially reasonable measures to protect the
trade secrets constituting Owned Shared Intellectual Property set forth in
Section 1.1(f) of the Company Disclosure Letter.

 

4.1.5.                     Further Assurances. Following the Closing, the
Sellers shall, from time to time, (a) execute and deliver such additional
instruments, documents, conveyances or assurances as shall be reasonably
necessary, or otherwise reasonably requested by the Buyer, to confirm and assure
the rights and obligations provided for in this Agreement and the Collateral
Agreements and render effective the consummation of the transactions
contemplated hereby and thereby, (b) provide the Buyer with access to all books,
records, manuals and other materials of the Sellers relating to the Business or
the Assets that are retained by the Sellers, except that the Sellers and their
respective Affiliates shall not be required to provide access to any information
that such party is required pursuant to Applicable Law or enforceable contract,
agreement or other instrument to keep confidential, (c) make available to Buyer,
at Buyer’s cost and on reasonable notice, the Sellers’ employees when reasonably
requested by the Buyer and (d) execute

 

21

--------------------------------------------------------------------------------


 

such documents as the Buyer may reasonably request to enable the Buyer to file
any required reports or Tax Returns relating to the Buyer.

 

4.1.6.                     Transfer Taxes. The Buyer and Sellers shall each be
responsible for the timely payment of all sales, use, value added, documentary,
stamp, gross receipts, registration, transfer, conveyance, real property gains
or transfer, excise, recording, license and other similar Taxes and fees
(“Transfer Taxes”) arising out of or in connection with or attributable to the
transactions effected pursuant to this Agreement and the Collateral Agreements.
The Buyer and the Sellers will cooperate with each other in attempting to
minimize Transfer Taxes. Transfer Taxes shall be borne equally by the Buyer and
the Sellers.

 

(b)                                 As between the Sellers, on the one hand, and
the Buyer, on the other hand, the party that has the primary responsibility
under Applicable Law for filing any Tax Return required to be filed in respect
of Transfer Taxes shall prepare and timely file such Tax Return, provided that
such party’s preparation of such Tax Return shall be subject to the other
party’s approval, which approval shall not be withheld unreasonably.

 

(c)                                  To the extent applicable to the Assets and
the transactions contemplated hereby at Closing, the Buyer will provide to
Sellers any and all certificates, in a form reasonably acceptable to the
appropriate tax authorities, stating that Buyer’s purchase of such Assets is
exempt from any sales and use taxes and that the Buyer intends to use the Assets
in a manner to exempt the transaction from sales and use taxes. With respect to
such Assets, Sellers shall not collect any sales or use taxes in reliance upon
these certificates and Buyer shall reimburse Sellers for any sales or use taxes
that may be paid by Sellers if Buyer’s subsequent use of the Assets does not
comply with the exemptions to sales and use tax laws.

 

4.1.7.                     Bulk Sales Laws. The Sellers hereby waive compliance
with the bulk-transfer provisions of the Uniform Commercial Code (or any similar
law) (“Bulk Sales Laws”) in connection with the transactions contemplated by
this Agreement and the Collateral Agreements.

 

4.1.8. Exclusivity.

 

(a)                                  Until the earlier of (i) the Closing or
(ii) the termination of this Agreement, none of the Guarantor, the Sellers or
any of their respective Affiliates will (y) directly or indirectly, solicit,
initiate or encourage the submission of any proposal or offer from, discuss or
negotiate with (whether such negotiations are initiated by the Guarantor, the
Sellers or any of their respective Affiliates, any agent or representative of
any of the foregoing Persons, or otherwise), provide any information or
documentation to, any Person other than the Buyer, its Affiliates, co-investors,
potential financing sources, successors and assigns, or (z) enter into an
agreement with any Person, other than the Buyer, its Affiliates, co-investors,
potential financing sources, successors and assigns, in each case, relating to
the acquisition of all or substantially all of the capital stock or assets of
the Sellers (including any acquisition structured as a merger, consolidation or
share exchange).

 

(b)                                 The parties recognize and acknowledge that a
breach by the Guarantor, the Sellers or their respective Affiliates of this
Section 4.1.8 will cause irreparable and material loss and damage to the Buyer
as to which it will not have an adequate remedy at law or in damages.
Accordingly, each party acknowledges and agrees that the issuance of an
injunction or other equitable remedy is an appropriate remedy for any such
breach.

 

4.1.9.                     Other Actions. The Sellers shall comply with the
agreements set forth in Section 4.1.9. of the Company Disclosure Letter.

 

22

--------------------------------------------------------------------------------


 

4.1.10.               Minerva, Ohio Site. The Sellers agree that they will, as
soon as reasonably practical following Closing, and at Seller’s sole cost and
expense, cause to be conducted at the Minerva, OH facility the additional Phase
II property assessment activities identified in the February 2003 Ohio Voluntary
Action Program (“VAP”) Phase II Environmental Site Assessment for the site, as
well as such further investigation and, if necessary, remediation, as may be
required following completion of those activities, in order for the Sellers’
consultant to issue a No Further Action Letter for the purpose of having Ohio
EPA grant to Seller and Buyer a “covenant not to sue” under the VAP.

 

4.2.                              Covenants of the Buyer.

 

4.2.1.                     Public Announcements. Prior to the Closing, except as
required by Applicable Law and in connection with obtaining the consents set
forth in Section 5.2.2, the Buyer shall not, and shall not permit its Affiliates
to, make any public announcement in respect of this Agreement or the
transactions contemplated hereby without the prior written consent of the
Sellers, which consent is not to be unreasonably withheld, provided, however,
that with respect to any public announcement required by Applicable Law, the
Buyer shall give to the Sellers the right to review any such public disclosure
as promptly as practicable prior to its publication to the extent practicable.

 

4.2.2.                     Further Actions.

 

(a)                                  The Buyer agrees to use all commercially
reasonable efforts to take all actions and to do or cause to be done all other
things necessary, proper or advisable to consummate and make effective the
transactions contemplated hereby by February 28, 2006.

 

(b)                                 The Buyer will, as promptly as practicable,
file or supply, or cause to be filed or supplied, all applications,
notifications and information required to be filed or supplied by the Buyer or
its Affiliates pursuant to Applicable Law in connection with this Agreement, the
Collateral Agreements, the Buyer’s acquisition of the Assets pursuant to this
Agreement and the consummation of the other transactions contemplated thereby,
including but not limited to filings pursuant to the HSR Act.

 

(c)                                  The Buyer will coordinate and cooperate
with the Sellers in exchanging such information and supplying such reasonable
assistance as may be reasonably requested by the Sellers in connection with the
filings and other actions contemplated by Section 4.1.5.

 

(d)                                 The Buyer will cooperate with the Sellers in
filing and recording within 60 days after the Closing Date a disclosure document
required to be provided by the Sellers pursuant to the Indiana Responsible
Property Transfer Law.

 

(e)                                  After the Closing, the Buyer will not, and
will cause each of its Affiliates not to, register or transfer to a third party
the co-owned Intellectual Property set forth in Section 1.1(f) of the Company
Disclosure Letter without the consent of the Sellers. The Buyer will, and will
cause each of its Affiliates to, take commercially reasonable measures to
protect the trade secrets constituting Owned Shared Intellectual Property set
forth in Section 1.1(f) of the Company Disclosure Letter.

 

4.2.3.                     Further Assurances. Following the Closing, the Buyer
shall, and shall cause its Affiliates to, from time to time, execute and deliver
such additional instruments, documents, conveyances or assurances as shall be
necessary, or otherwise reasonably requested by the Sellers, to confirm and
assure the rights and obligations provided for in this Agreement and in the
Collateral Agreements and render effective the consummation of the transactions
contemplated hereby and thereby.

 

23

--------------------------------------------------------------------------------


 

4.2.4.                     Use of Business Names and Marks by the Buyer. To the
extent the trademarks, service marks, brand names or trade, corporate or
business names of the Sellers or of any of the Sellers’ Affiliates or divisions
(other than the Business) are used by the Business on signage, invoices,
receipts, packaging, product literature and materials, computer programs or like
materials (“Marked Materials”) or appear on Inventory at the Closing, the Buyer
may use such Marked Materials or sell such Inventory after the Closing for a
period of 180 days without altering or modifying such Marked Materials or
Inventory, or removing such trademarks, service marks, brand names, or trade,
corporate or business names, but the Buyer shall not thereafter use such
trademarks, service marks, brand names or trade, corporate or business names in
any other manner without the prior written consent of the Sellers; provided
that, notwithstanding the foregoing or any other provision of this Agreement, in
no event shall the Buyer use letterhead of the Sellers or of any of the Sellers’
Affiliates or divisions.

 

4.2.5.                     Confidentiality. The Confidentiality Agreement shall
terminate as of the Closing. Except as otherwise provided in this Agreement,
(a) the Sellers will, and will cause their Subsidiaries (and their respective
accountants, counsel, consultants, employees and agents to whom they disclose
such information) to, keep confidential all information in the possession of the
Sellers, or to which the Sellers are given access pursuant to Section 2.5(d),
4.2.3 or 8.2(d), after the Closing that relates to the Business or the Assets
and (b) the Buyer will, and will cause its Subsidiaries (and their respective
accountants, counsel, consultants, employees and agents to whom they disclose
such information) to, keep confidential all information in the possession of the
Buyer, or to which the Buyer is given access pursuant to Section 2.5(d), 4.1.5
or 8.2(d), after the Closing that relates to the Sellers and is not information
solely related to the Business and the Assets. The provisions of this
Section 4.2 shall not apply to the disclosure by any party hereto or its
Subsidiaries of any information, documents or materials which are (i) or become
publicly available, other than by reason of a breach of this Section 4.2 by the
disclosing party or any Affiliate of the disclosing party, (ii) received from a
third party not bound by any confidentiality agreement with the other party
hereto, (iii) required by Applicable Law to be disclosed by such party, or
(iv) necessary to establish such party’s rights under this Agreement or any
Collateral Agreement, provided that, in the case of clauses (iii) and (iv), the
Person intending to make disclosure of confidential information will promptly
notify the party to whom it is obliged to keep such information confidential
and, to the extent practicable, provide such party a reasonable opportunity to
prevent public disclosure of such information.

 

4.2.6.                     Bulk Sales Laws. The Buyer hereby waives compliance
with the Bulk Sales Laws in connection with the transactions contemplated by
this Agreement and the Collateral Agreements.

 

4.2.7.                     Minerva, Ohio Site. Following the Closing, the Buyer
shall provide Sellers or their Representatives access to the Minerva, OH,
facility for the purpose of conducting the continued investigation of the site,
and any other required work thereon, in furtherance of the preparation of a No
Further Action Letter to enable the Sellers to obtain a “covenant not to sue”
from the Ohio Environmental Protection Agency (“Ohio EPA”), as required in
Section 4.1.10.

 

4.2.8.                     Other Agreements. Buyer will enter into an agreement
reasonably satisfactory to Buyer and Sellers providing that Buyer will license
to Sellers and Metaldyne Zell any software updates to the Co-Owned Differential
Gear Software which Buyer may obtain from time to time; provided that Buyer
shall have no obligation to obtain any such updates, Buyer may cease use of such
software at any time, any such updates shall be provided without representation
or warranty and Sellers and their Affiliates shall comply with any restrictions
applicable to Buyer and the provisions of Section 4.1.4(d) with respect to such
updates. Seller licensees shall have no right to sublicense any such update.
Such license agreement shall contain mutually acceptable provisions with respect
to reimbursement of Buyer for any out of pocket costs incurred in connection
with obtaining and maintaining any such updates.

 

24

--------------------------------------------------------------------------------

 


 

4.3.          Baseline Environmental Assessment.

 

(a)           Michigan Sites. The Sellers and the Buyer agree that: (i) prior to
Closing, Buyer and its consultant, in consultation with the Sellers and their
consultant, shall develop a work plan, to commence promptly after the Closing,
for Baseline Environmental Site Assessments under Part 201 of the State of
Michigan’s Natural Resources and Protection Act, 1994 PA 451 (hereafter
“Baseline Environmental Assessment Program”) of the Real Property located in the
State of Michigan and listed or described in Section 1.1(i) of the Company
Disclosure Letter; (ii) the scope of the Environmental Site Assessments
conducted by the Buyer after the Closing shall be limited to those activities
sufficient to enable the Buyer to obtain liability protection under the Baseline
Environmental Assessment Program, and, may include, as well an environmental
compliance review and visual assessment of asbestos containing materials;
(iii) Sellers have the right to have representatives present at all times during
Environmental Site Assessment activities on the Real Property and shall have the
right to request and receive splits of any samples taken during such activities;
(iv) any Environmental Site Assessment Reports prepared pursuant to this
Section shall be submitted to Sellers in draft form for review and comment prior
to submittal to the Michigan Department of Environmental Quality under the
regulations for the Baseline Environmental Assessment Program.; (v) any reports
prepared pursuant to this Section relative to any environmental compliance
review or environmental assessment of asbestos shall be submitted to Sellers in
draft form for review and comment; (vi) copies of all final reports relating to
activities authorized under this Section shall be provided to Sellers within
five business days of their completion.

 

(b)           Indiana and Canal Fulton, Ohio Sites. As a result of its
investigations to date, Buyer will not conduct a Phase II Environmental Site
Assessment or further assessment of asbestos at the Real Property located in
Indiana and Canal Fulton, Ohio. Buyer (and its consultants) shall complete the
environmental compliance reviews of these sites upon receipt of certain
documents that have been, or will be prior to Closing, requested of Sellers. If
any reports are prepared pursuant to this Section relating to environmental
compliance reviews or visual assessment of asbestos containing materials, such
reports shall be submitted to Sellers in draft form for review and comment prior
to finalization of said reports. Copies of all final reports, if any, relating
to activities authorized under this Section shall be provided to Sellers within
five business days of their completion.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1.          Conditions to Obligations of Each Party. The obligations of each
of the parties to consummate the transactions contemplated hereby shall be
subject to the fulfillment on or prior to the Closing Date of the following
conditions:

 

5.1.1.       HSR Act Notification. In respect of the notifications of the Buyer
and the Sellers pursuant to the HSR Act, the applicable waiting period and any
extensions thereof shall have expired or been terminated.

 

5.1.2.       No Injunction, etc. Consummation of the transactions contemplated
hereby shall not have been restrained, enjoined or otherwise prohibited by any
Applicable Law, including any order, injunction, decree or judgment of any court
or other Governmental Authority. No court or other Governmental Authority shall
have determined any Applicable Law to make illegal the consummation of the
transactions contemplated hereby or by the Collateral Agreements.

 

5.2.          Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by the Buyer)

 

25

--------------------------------------------------------------------------------


 

on or prior to the Closing Date of the following additional conditions, which
the Sellers agree to use reasonable good faith efforts to cause to be fulfilled:

 

5.2.1.       Representations; Performance.

 

(a)           The representations and warranties of the Sellers and the
Guarantor contained in this Agreement and in the Collateral Agreements (i) shall
be true and correct in all respects (in the case of any representation or
warranty containing any materiality qualification) or in all material respects
(in the case of any representation or warranty without any materiality
qualification) at and as of the date hereof and (ii) shall be repeated and shall
be true and correct in all respects (in the case of any representation or
warranty containing any materiality qualification) or in all material respects
(in the case of any representation or warranty without any materiality
qualification) at and as of the Closing Date.

 

(b)           Each Seller and the Guarantor shall have duly performed and
complied in all material respects with all agreements and conditions required by
this Agreement and each of the Collateral Agreements to be performed or complied
with by it prior to or on the Closing Date.

 

(c)           The Sellers shall have delivered the Trade Accounts Payable
Statement to the Buyer five (5) Business Days prior to the Closing Date.

 

(d)           Each Seller and the Guarantor shall have delivered to the Buyer a
certificate, dated the Closing Date and signed by its duly authorized officer,
certifying as to the matters set forth in Sections 5.2.1(a) and (b).

 

5.2.2.       Consents.

 

(a)           All consents, amendments, legal opinions, letters and other
actions required in order to assign the IRB Loan Documents and to institute an
Alternate Credit Facility (as such term is defined in the IRB Loan Agreement)
under the IRB Loan Agreement shall have been executed or obtained, as the case
may be, on terms reasonably satisfactory to the Buyer.

 

(b)           The Sellers shall have obtained and shall have delivered to the
Buyer copies of all consents and extensions, or other actions reasonably
satisfactory to the Buyer, set forth in Section 5.2.2 of the Company Disclosure
Letter.

 

5.2.3.       Collateral Agreements. The Guarantor and the Sellers or one of
their Affiliates, as the case may be, shall have entered into each of the
following agreements with the Buyer:

 

(a)           a transitional services agreement, in the form and substance
reasonably satisfactory to the Buyer and Sellers, pursuant to which the Sellers
will provide to the Buyer for a period of up to twelve months following the
Closing Date certain of those goods, rights and services specified therein that
are currently provided or made available to the Business by the Sellers or their
Affiliates; and

 

(b)           a supply agreement, in the form of Exhibit A, pursuant to which
the Sellers will purchase from the Buyer those goods, rights and services
specified therein that are currently provided or made available to the Business
by the Sellers or their Affiliates.

 

5.2.4.       Transfer Documents. The Sellers shall have executed and delivered
to the Buyer at the Closing all documents, certificates and agreements
reasonably necessary to transfer to the

 

26

--------------------------------------------------------------------------------


 

Buyer good and marketable title to the Assets, free and clear of any and all
Liens thereon, other than Permitted Liens, including without limitation:

 

(a)           a bill of sale, assignment and general conveyance, in form and
substance reasonably satisfactory to the Buyer and Sellers, dated the Closing
Date, with respect to the Assets (other than any Asset to be transferred
pursuant to any of the instruments referred to in any other clause of this
Section 5.2.4);

 

(b)           a general warranty deed, dated as of the Closing Date, with
respect to the Owned Real Property included in the Assets, in form and substance
reasonably satisfactory to the Buyers and the Sellers, together with any
necessary transfer declarations or other filings;

 

(c)           an assignment of lease, in form and substance reasonably
satisfactory to the Buyers and the Sellers, dated as of the Closing Date, with
respect to each real property Lease listed on Schedule 5.2.2, together with any
necessary transfer declarations or other filings, together with a consent to
assignment of the Lease from the landlord thereunder (to the extent required by
the Lease) and an estoppel certificate from the landlord identifying in the
Lease to the assigned, setting forth the rent payable thereunder and term of the
Lease and stating that there are no defaults by the tenant thereunder;

 

(d)           certificates of title to all owned motor vehicles included in the
Assets to be transferred to the Buyer hereunder, duly endorsed for transfer to
the Buyer as of the Closing Date; and

 

(e)           as to the Owned Real Property:

 

(i)            such affidavits or assurances to the Buyer’s title insurance
company as will permit the Buyer to obtain (upon the Buyer’s payment of
applicable premiums) an owner’s policy of title insurance insuring title to the
Owned Real Property to be in the Buyer, free and clear of all liens and
encumbrances other than Permitted Liens,

 

(ii)           such surveys, plans/specifications, warranties and property
records which are in the Seller’s possession, and

 

(iii)          keys to locks located on the Owned Real Property.

 

5.2.5.       Indiana Responsible Property Transfer Law. Any disclosure document
required to be provided by the Sellers pursuant to the Indiana Responsible
Property Transfer Law shall have been provided to the Buyer on or prior to the
Closing Date.

 

5.2.6.       FIRPTA Certificate. Each Seller shall deliver to the Buyer a
certification dated as of the Closing Date, in the form required by Treasury
Regulations § 1.1445-2(b)(2) and signed under penalties of perjury, stating that
such Seller is not a foreign person (within the meaning of section 1445 of the
Code).

 

5.3.          Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated hereby shall be subject to
the fulfillment (or waiver by the Sellers), on or prior to the Closing Date, of
the following additional conditions, which the Buyer agrees to use reasonable
good faith efforts to cause to be fulfilled.

 

27

--------------------------------------------------------------------------------


 

5.3.1.       Representations, Performance, etc.

 

(a)           The representations and warranties of the Buyer contained in this
Agreement and the Collateral Agreements (i) shall be true and correct in all
respects (in the case of any representation or warranty containing any
materiality qualification) or in all material respects (in the case of any
representation or warranty without any materiality qualification) at and as of
the date hereof and (ii) shall be repeated and shall be true and correct in all
respects (in the case of any representation or warranty containing any
materiality qualification) or in all material respects (in the case of any
representation or warranty without any materiality qualification) at and as of
the Closing Date.

 

(b)           The Buyer shall have duly performed and complied in all material
respects with all agreements and conditions required by this Agreement and the
Collateral Agreements to be performed or complied with by it prior to or on the
Closing Date.

 

(c)           Each Buyer shall have delivered to the Sellers a certificate,
dated the Closing Date and signed by its duly authorized officer, certifying as
to the matters set forth in Section 5.3.1(a) and (b).

 

5.3.2.       Consents. The Sellers shall have obtained copies of all consents
set forth in Section 5.3.2 of the Company Disclosure Letter.

 

5.3.3.       Assumption Agreement. The Sellers shall have received from the
Buyer the Assumption Agreement.

 

5.3.4.       Collateral Agreements. The Buyer shall have entered into each of
the Collateral Agreements.

 

5.3.5.       Bank Consent. Sellers shall have received a consent under their
bank credit facility to the sale of the Business.

 

ARTICLE VI

 

EMPLOYEES AND EMPLOYEE BENEFIT PLANS

 

6.1.          Employment of the Sellers’ Employees.

 

6.1.1.       Non-Solicitation. Beginning on the date of this Agreement and
continuing for a period of two years from the Closing Date, the Sellers and the
Guarantor will not, and will not permit any of their Affiliates, either directly
or indirectly, through agents or consultants, to, employ any employee of the
Buyer who was a Management Employee of the Business as of the date of this
Agreement (other than the employment of such persons in the Business from the
date hereof through the Closing Date) without obtaining the prior written
consent of the Buyer to such action; provided that the Sellers may employ any
such person who has been terminated by the Buyer prior to commencement of
employment discussions between the Sellers and such persons.

 

6.1.2. Employees Represented by a Labor Organization. Effective as of the
Closing Date, the Buyer will hire all employees at any Acquired Facility
organized by a labor organization and assume the collective bargaining
agreements listed in Section 6.1.2 of the Company Disclosure Letter (“Assumed
Collective Bargaining Agreements”), as well as any duty to bargain at any such
facility and the Buyer shall notify labor organizations at any Acquired Facility
of its obligations in this regard prior to Closing. Such assumption will
include, but not be limited to, offering employment to all

 

28

--------------------------------------------------------------------------------


 

represented employees at Acquired Facilities organized by labor organizations on
terms and conditions they enjoy under the collective bargaining agreement with
the Buyer.

 

6.1.3. Transferred Employees. Effective as of the Closing Date, the Buyer shall
offer to employ, with a wage and benefits package as of the Closing Date that is
comparable in the aggregate to or better than the wage and benefits package such
Employees were entitled to receive from the Sellers, all of the Employees who
are actively employed in the Business on the Closing Date immediately after
giving effect to the transactions contemplated hereby (each such Employee who
accepts such offer, together with Employees represented by a labor organization
as provided at Section 6.1.2 above, being hereafter referred to as a
“Transferred Employee”), it being agreed that persons who are on layoff or leave
and who have a right to return to work at an Acquired Facility or who are on
short-term (not more than six months) medical disability leave (including
pregnancy leave) as of the Closing Date or who are on any other authorized leave
(such as military, family or other leaves where return to work is subjectto
statutory or contractual requirements) are to be considered Employees who are
actively employed, andit is also agreed that persons on long-term medical
disability or worker’s compensation as of the Closing Date and persons whose
employment has terminated or will terminate prior to the Closing Date without
any right to return to work are not to be considered Employees who are actively
employed. Notwithstanding the foregoing, (i) the provisions of Sections 6.1.1
and 6.1.2 shall not be construed to limit the ability of the Buyer to terminate
any such Employee at any time for any reason after the Closing Date except as
otherwise prohibited by law, or subject to the terms and conditions of any
Assumed Collective Bargaining Agreement, and (ii) the Buyer shall not be
obligated to provide any benefits that are comparable to any stock based
benefits or any defined benefit pension plan benefits, except in connection with
Assumed Collective Bargaining Agreements. From and after the Closing Date, the
Buyer shall also assume responsibility to provide Transferred Employees with
disability benefits in the same manner and to the same extent as such
Transferred Employees would have been entitled to receive under the Sellers’
disability plans and the Buyer shall assume the responsibility to provide
Transferred Employees with continuing benefits and coverage required, if any,
under section 4980B of the Code and part 6 of Subtitle B of Title I of ERISA.
Notwithstanding any other provision of this Article VI, subject to
Section 6.1.4, after the Closing Date the Buyer shall not be prohibited from
amending or terminating any benefit or compensation plan, program, practice,
policy, agreement or arrangement covering any Transferred Employee (subject to
any applicable terms and conditions of any Assumed Collective Bargaining
Agreement). From and after the Closing, the Buyer shall be solely responsible
for any and all liabilities, obligations and responsiblities in respect of the
Transferred Employees, and their beneficiaries and dependents, relating to or
arising in connection with or as a result of (i) the employment or the actual or
constructive termination of employment of any such Transferred Employee by the
Sellers (including, without limitation, in connection with the consummation of
the transactions contemplated by this Agreement), (ii) the participation in or
accrual of benefits or compensation under, or the failure to participate in or
to accruecompensation or benefits under, any Plan (other than any stock based
Plan or any Plan that is a defined benefit pension plan) or other employee or
retiree benefit or compensation plan, program, practice, policy, agreement or
arrangement of the Sellers or (iii) accrued but unpaid salaries, wages, bonuses,
incentive compensation, vacation or sick pay or other compensation or payroll
items (including, without limitation, deferred compensation), except, in any
such case, to the extent any such liability, obligation or responsibility (x) is
specifically retained by the Sellers pursuant to this Article VI or (y) relates
to services rendered and arose prior to the Closing Date and is not reflected on
the Closing Net Working Capital Statement in a manner consistent with the prior
practice of the Sellers. Notwithstanding any other provision of this Agreement,
the Sellers shall retain all liability for defined benefit pension benefits
accrued by Transferred Employees as of the Closing Date, and shall retain all
responsibility and liability arising out of or relating to the Metaldyne
Corporation Pension Plan (MascoTech) (the “Seller Pension Plan”). On or as soon
as practicable following the Closing Date, the Buyer shall establish a defined
benefit pension plan (the “Buyer Pension Plan”) to provide for such defined
benefit pension benefits as are required to be provided to Transferred Employees
from and after the Closing Date pursuant to any Assumed Collective

 

29

--------------------------------------------------------------------------------


 

Bargaining Agreement; provided, however, that the Buyer Pension Plan shall
provide credit with respect to Transferred Employees for service credited under
the Seller Pension Plan for purposes of eligibility, vesting and benefit
accrual, and shall also provide that the benefit accrued with respect to any
Transferred Employee under the Buyer Pension Plan shall be reduced by the
benefit accrued with respect to such Transferred Employee under the Seller
Pension Plan.

 

6.1.4.       Responsibility Under the Worker Adjustment and Retraining
Notification Act (WARN). The Buyer shall not, during the sixty (60) day period
after the Closing Date, change the terms and conditions of the employment of the
Transferred Employees such that such changes would result in the employees
becoming eligible for notice or notice pay under the federal law known as the
Worker Adjustment and Retraining Notification Act (“WARN”). Except as to this
condition, the parties agree that the Sellers shall be responsible for any
required WARN notices under WARN up until the date and time of Closing and the
Buyer for WARN notices after the date and time of Closing. If and when such
notice is required for Transferred Employees at any time (if ever) due to
actions or inactions of the Buyer but is not given, the Buyer shall be
responsible to indemnify the Sellers for the Sellers’ portion of any pay in lieu
of notice required under WARN to be paid by the Sellers.

 

6.2.          Worker’s Compensation Claims.

 

(a)           The Sellers shall retain liability for all suits, claims,
proceedings and actions pending as of or commenced after the Closing Date
resulting from actual or alleged harm or injury to Transferred Employees where
the incident or accident giving rise to such liability occurred prior to the
Closing Date. The Buyer shall assume liability for all suits, claims,
proceedings and actions commencedby or on behalf of a Transferred Employee on or
after the Closing Date where the incident or accident giving rise to such
liability occurs on or after the Closing Date. The Buyer shall make all
necessary arrangements to provide worker’s compensation insurance and cover
claims for Transferred Employees arising on or after the Closing Date and to
ensure the management of such claims.

 

(b)           Buyer will offer to hire any Employee at a wage and benefits
package that would meet the requirements of Section 6.1.3 who is on worker’s
compensation leave as of the Closing Date and who is not otherwise a Transferred
Employee as of the Closing Date, upon the date that both the following
conditions are met (i) the employee is able to return to work, and (ii) there is
a position with the Buyer that the Employee can fill for which the Employee is
reasonably qualified and for which the Employeecan perform the essential
functions, with or without reasonable accommodation. In the case of Employeeswho
are on worker’s compensation leave at an Acquired Facility but whom are covered
by a Assumed Collective Bargaining Agreement, the Buyer will hire such Employees
as of the Closing Date and provide such leave manner and reinstatement in the
manner provided by the Assumed Collective Bargaining Agreement. In either case,
effective upon being hired, such Employees shall be deemed to be a Transferred
Employee for purposes of this Agreement. Notwithstanding the foregoing, the
provisions of this Section 6.2(b) shall not be construed to limit the ability of
the Buyer to terminate any such Employee at any time for any reason after the
Closing Date except as otherwise prohibited by law, or subject to the terms and
conditions of any Assumed Collective Bargaining Agreement.

 

6.3.          Welfare Benefit Plans.

 

6.3.1.       Transferred Employees. Payment of claims for all Transferred
Employees and their dependents and beneficiaries (the “Covered Employees”) and
their respective eligible dependents under the welfare benefit plans (as defined
in section 3(1) of ERISA) maintained by the Sellers or their Affiliates for the
benefit of Employees prior to the Closing Date (the “Seller Welfare Plans”)
shall be cut off and terminated as of the Closing Date, provided that the
Sellers shall remain liable for all claims incurred and made by Covered
Employees prior to the Closing Date that remain unpaid as of the

 

30

--------------------------------------------------------------------------------


 

Closing Date. Subject to the satisfaction of any conditions, limitations or
waiting periods referred to in the last sentence of this Section, the welfare
benefit plans (as defined in section 3(1) of ERISA) maintained by the Buyer or
its Affiliates (the “Buyer Welfare Plans”) shall provide coverage and benefits
to such Covered Employees (and the eligible dependents of such Covered
Employees) in substantially the same manner as provided by the Sellers prior to
the Closing Date. The Buyer Welfare Plans shall be liable for claims incurred or
made by Covered Employees on or after the Closing Date. The Covered Employees
shall be entitled to apply deductibles and out of pocket payments expended for
covered medical and dental expenses under the Seller Welfare Plans in the plan
fiscal year ending December 31, 2005 to the deductibles and out of pocket
maximums under the Buyer Welfare Plans, if any, for the plan fiscal year which
ends on December 31, 2005. If requested by the Buyer, the Sellers shall furnish
the Buyer with a schedule within a reasonable period of time following the
Closing Date setting forth the deductibles and out of pocket maximums incurred
under the Seller Welfare Plans for each Covered Employee. The Seller Welfare
Plans shall be liable only for claims incurred and actually made prior to the
Closing Date. The Seller Welfare Plans shall continue to operate in their usual
and customary manner for all periods between the date that this Agreement is
executed and the Closing Date. No pre-existing condition limitations, exclusions
or waiting periods applicable with respect to life and accident, death and
dismemberment insurance, disability, sickness and accident and medical benefits
under the Buyer Welfare Plans shall apply to the Covered Employees to the extent
that such limitations, exclusions or waiting periods exceed those in effect
under the Seller Welfare Plans as of the Closing Date.

 

6.3.2.       Cooperation. To the extent that the Buyer or the Sellers are unable
to, with reasonably diligent effort and at reasonable expense, perform their
obligations in the manner contemplated by this Article VI, the Buyer and the
Sellers shall cooperate in order to achieve the most economic transfer
reasonably practicable and the Buyer on the one hand and the Sellers on the
other agree to indemnify each other for any incremental expenses incurred by the
other as a result of any accommodation by either such party from the respective
responsibilities assigned to the parties by this Section 6.3.2.

 

6.4.          Information; Cooperation. If after the Closing, in order properly
to prepare documents or reports required to be filed with Governmental
Authorities or financial statements, it is necessary that the Buyer or the
Sellers be furnished with additional information relating to the Business and
such information is in possession of any party hereto, such party will use its
reasonable efforts to furnish, or cause to be furnished, such information to the
party requesting information. Notwithstanding the above, to the extent that the
Buyer or the Sellers are unable to, with reasonably diligent effort and at
reasonable expense, perform their obligations in the manner contemplated by this
Article VI, the Buyer and the Sellers shall cooperate in order to achieve the
most economic transfer reasonably practicable and the Buyer on the one hand and
the Sellers on the other agree to indemnify each other for any incremental
expenses incurred by the other as a result of any accommodation by either such
party from the respective responsibilities assigned to the parties by this
Article VI.

 

ARTICLE VII

 

TERMINATION

 

7.1.          Termination. This Agreement may be terminated:

 

(a)           at any time prior to the Closing Date by the written agreement of
the Buyer and the Sellers;

 

(b)           at any time prior to the Closing Date by either the Sellers or the
Buyer by written notice to the other party if any court of competent
jurisdiction in the United States or federal, state or local government or
regulatory body in the United States shall have issued an order, decree or

 

31

--------------------------------------------------------------------------------


 

ruling or taken such action that permanently restrains, enjoins or otherwise
prohibits the transactions contemplated hereby and such order, decree, ruling or
other action shall have become final and non-appealable;

 

(c)           at any time prior to the Closing Date by either the Sellers or the
Buyer by written notice to the other party if the transactions contemplated
hereby shall not have been consummated pursuant hereto by 5:00 p.m. New York
City time on February 28, 2006, unless such date shall be extended by the mutual
written consent of the Sellers and the Buyer;

 

(d)           at any time prior to the Closing Date by the Buyer by written
notice to the Sellers if the representations and warranties of the Sellers shall
not have been true and correct in all material respects as of the date when
made, unless such failure shall be due to the failure of the Buyer to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing;

 

(e)           at any time prior to the Closing Date by the Sellers by written
notice to the Buyer if the representations and warranties of the Buyer shall not
have been true and correct in all material respects as of the date when made,
unless such failure shall be due to the failure of the Sellers to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by them prior to the Closing.

 

7.2.          Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 7.1, this Agreement shall become
void and have no effect, without any liability to any Person in respect hereof
or of the transactions contemplated hereby on the part of any party hereto, or
any of its directors, officers, employees, agents, consultants, representatives,
advisers, stockholders or Affiliates, except as specified in Section 9.4 and
except for any liability resulting from such party’s breach of this Agreement.

 

ARTICLE VIII

 

GUARANTY

 

8.1.          Guaranty of Sellers’ Obligations.

 

(a)           The Guarantor hereby unconditionally guarantees to the Buyer the
due and prompt payment and performance of all obligations of the Sellers under
this Agreement and the Collateral Agreements (collectively, the “Guaranteed
Obligations”). In case of the failure of the Sellers to timely pay or
perform any Guaranteed Obligation, the Guarantor hereby agrees to cause any such
payment to be made punctually when and as the same shall become due and payable,
and to cause the timely performance of any such Guaranteed Obligations, all in
accordance with the terms of this Agreement and the Collateral Agreements.

 

(b)           The Guarantor hereby agrees that its Guaranteed Obligations
hereunder shall be continuing, absolute and unconditional, and shall remain in
full force and effect until all of the Guaranteed Obligations under this
Agreement have been completely discharged, irrespective of (1) the extension by
the Buyer of the time for payment or performance by the Sellers or the Guarantor
of any of their obligations arising under this Agreement or the Collateral
Agreements; (2) the modification or amendment of any duty, covenant, agreement
or obligation of the Sellers or the Guarantor contained in this Agreement or the
Collateral Agreements; (3) any failure, omission, delay or lack on the part of
the Buyer to enforce, assert or exercise any right, power or remedy conferred on
the Buyer under this Article VIII; (4) lack of presentment, notice of default or
protest; (5) lack of corporate power or due authorization, execution or

 

32

--------------------------------------------------------------------------------


 

delivery by the Sellers; and (6) any other circumstances which might otherwise
constitute a legal or equitable discharge or defense of a guarantor; provided
that in no event shall this paragraph extend the scope of the Guaranteed
Obligations set forth in Section 8.1(a) above. The Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of merger or bankruptcy of the Sellers, any right to require a legal
proceeding first against the Sellers, and all demands whatsoever, and covenants
that the Guaranteed Obligations contained in this Article VIII will not be
discharged except by complete performance of the obligations of the Sellers
contained in this Agreement or the Guaranteed Obligations contained in this
Article VIII.

 

(c)           The Guarantor further agrees that if at any time all or any
part of any payment theretofore applied by the Buyer to any Guaranteed
Obligation is or must be rescinded or returned to Sellers for any reason
whatsoever, including, without limitation, the insolvency, bankruptcy or
reorganization of the Sellers, such Guaranteed Obligation shall for the purposes
of this Article VIII, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence notwithstanding such
application, and this Article VIII shall continue to be effective or to be
reinstated, as the case may be, as to such Guaranteed Obligation as thought such
application had not been made.

 

(d)           Notwithstanding any other provisions hereof, the Guarantor shall
be entitled to the benefit of and may assert as a defense against any claim
under this guarantee, any defense, set-off or counterclaim which the Sellers
could have asserted other than defenses based upon or relating to Sellers’
insolvency, bankruptcy or similar laws or lack or corporate power or due
authorization or delivery by the Sellers.

 

8.2.          Subrogation. The Guarantor shall be subrogated to all rights of
the Buyer against the Sellers in respect of any amount paid by the Guarantor
pursuant to the provisions of this Article VIII; provided that any such rights
of the Guarantor shall be subordinate to any rights of the Buyer against the
Sellers.

 

8.3.          Representations and Warranties. The Guarantor represents and
warrants to the Buyer as follows:

 

(a)           The Guarantor holds, beneficially and of record, all of the issued
and outstanding membership and other equity or ownership interests of each of
the Sellers.

 

(b)           The Guarantor is duly authorized, under all applicable provisions
of law, to execute and deliver this Agreement and to perform its obligations
hereunder, all corporate and stockholder action necessary therefor has been duly
and effectively taken that the execution and delivery of this Agreement and
performance in accordance with its terms will not result in a breach of any of
the terms or provisions of, or constitute a default under, any indenture, deed
of trust, note, note agreement, consent or other agreement or instrument to
which the Guarantor is a party, or its certificate of limited partnership or its
limited partnership agreement, and this Agreement is a valid and legally binding
instrument for the purposes herein expressed, enforceable in accordance with its
terms (except as enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights generally).

 

(c)           All consents, licenses, approvals, orders and authorizations of,
and declarations filings and registrations with, any governmental or regulatory
authority, bureau or agency required to be obtained by the Guarantor in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement have been duly obtained or made and are in full force and
effect.

 

33

--------------------------------------------------------------------------------


 

8.4.          Liquidation, Winding Up, etc. If the Guarantor shall liquidate,
wind up or dissolve itself or if the Guarantor sells all or substantially all of
its assets, the Guarantor hereby covenants and agrees that upon any such
liquidation, winding up, dissolution or sale, the guarantee given in this
Agreement and the due and punctual performance and observance of the Guaranteed
Obligations shall be expressly assumed by supplemental agreements including
provisions in substantially the form attached hereto as Exhibit C, by the
corporation, corporations or other entity which shall have acquired all or
substantially all of the assets of the Guarantor.

 

ARTICLE IX

 

DEFINITIONS; MISCELLANEOUS

 

9.1.          Definition of Certain Terms. The terms defined in this
Section 9.1, whenever used in this Agreement (including in the Company
Disclosure Letter and Buyer Disclosure Letter), shall have the respective
meanings indicated below for all purposes of this Agreement. All references
herein to a Section, Article, Exhibit or section of the Company Disclosure
Letter or Buyer Disclosure Letter are to a Section, Article or Exhibit or
section of the Company Disclosure Letter or Buyer Disclosure Letter or to this
Agreement, unless otherwise indicated.

 

Acquired Facility: any facility whose ownership and/or operation is transferred
to the Buyer by this Agreement.

 

Affiliate: of a Person, another Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person. “Control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
credit arrangement, as trustee or executor, or otherwise.

 

Agreement: this Asset Purchase Agreement, including the Company Disclosure
Letter and Buyer Disclosure Letter.

 

Applicable Law: all applicable provisions of all (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Authority, (ii) Governmental Approvals and
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority.

 

Assets: as defined in Section 1.1.

 

Assumed Collective Bargaining Agreements: as defined in Section 6.1.2.

 

Assumed Liabilities: as defined in Section 2.6(a).

 

Assumption Agreement: as defined in Section 2.6(b).

 

Audited Financial Statements: as defined in Section 3.1.4(a).

 

Baseline Environmental Assessment Program: as defined in Section 4.3.

 

34

--------------------------------------------------------------------------------


 

Benefit Liabilities: liabilities, obligations, commitments, costs and expenses,
including reasonable fees and disbursements of attorneys and other advisors,
including any such expenses incurred in connection with the enforcement of any
applicable provision of this Agreement.

 

Bulk Sales Laws: as defined in Section 4.1.7.

 

Business: as defined in the first WHEREAS clause of this Agreement.

 

Business Day: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

 

Buyer: as defined in the first paragraph of this Agreement.

 

Buyer Disclosure Letter: as defined in Section 3.2.

 

Buyer Indemnitees: as defined in Section 9.2(a).

 

Buyer Pension Plan: as defined in Section 6.1.3.

 

Buyer Welfare Plans: as defined in Section 6.3.1.

 

Closing: as defined in Section 2.1.

 

Closing Date: as defined in Section 2.1.

 

Closing Net Working Capital Statement: as defined in Section 2.5(a).

 

Code: the Internal Revenue Code of 1986, as amended.

 

Collateral Agreements: the agreements and other documents and instruments
describe in Section 5.2.3.

 

Company Disclosure Letter: as defined in Section 3.1.

 

Confidentiality Agreement: the Confidentiality Agreement dated as of July 25,
2005.

 

Contracts: all contracts, agreements, instruments, leases, subleases, deeds of
trust, conditional sales contracts, franchises, licenses, commitments or other
binding arrangements, together with all modifications and amendments thereto,
including any that are executory and unexpired as of the Closing Date.

 

Covered Employees: as defined in Section 6.3.1.

 

CPR: as defined in Section 9.9.4.

 

Deposit: as defined in Section 2.2(b)

 

Dispute: as defined in Section 9.9.4.

 

Dispute Notice: as defined in Section 2.5(d).

 

$: lawful money of the United States.

 

35

--------------------------------------------------------------------------------


 

Employees: as defined in Section 3.1.21(a).

 

Environmental Laws: all Applicable Laws relating to the protection of the
environment and human health (to the extent related to exposure to Hazardous
Substances), including those relating to generation, pollution, storage,
transport, treatment, disposal, use and Release of any Hazardous Substances.

 

Environmental Liabilities: any liability or obligation, including, without
limitation, liability for investigatory costs, oversight costs, remediation and
cleanup costs, governmental or private response costs and cost recovery actions,
natural resource damages, property damages, personal injuries, consequential
economic damages, administrative, civil or criminal penalties or forfeitures,
and recoverable attorneys’ fees or other costs of defending an action, suit,
proceeding or investigation asserting liability under any Environmental Law.

 

Environmental Permits: any federal, state and local permit, license,
registration, approval or other authorization necessary under Environmental Laws
for the conduct of the Business as currently conducted.

 

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

 

Escrow Agent: as defined in Section 2.2(b).

 

Excluded Assets: as defined in Section 1.2.

 

Financial Statements: as defined in Section 3.1.4(a).

 

GAAP: generally accepted accounting principles consistently applied as in effect
in the United States.

 

Governmental Approval: any consent, license, registration or permit issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any Legal Requirement, which consent,
license, registration or permit is related primarily to or required for the
operation of the Business.

 

Governmental Authority: any nation or government, any state or other political
subdivision thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, any government authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof.

 

Guaranteed Obligations: as defined in Section 8.1(a).

 

Guarantor: as defined in the first paragraph of this Agreement.

 

Hazardous Substance: any substance, waste, pollutant, contaminant, material or
chemical, including asbestos, polychlorinated biphenyls, crude oil, petroleum or
petroleum products, regulated under any Environmental Law.

 

HSR Act: the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

Indemnified Party: as defined in Section 9.2(e).

 

36

--------------------------------------------------------------------------------


 

Indemnifying Party: as defined in Section 9.2(e).

 

Independent Accounting Firm: as defined in Section 2.5(d).

 

Intellectual Property: any and all United States and foreign (a) patents and
patent applications (including, reissues, divisions, continuations,
continuations-in-part and extensions and any application thereto), inventions
and improvements thereto; (b) trademarks, service marks, certification marks,
trade names, trade dress, logos, business and product names, slogans and
registrations and applications for registration thereof; (c) copyrights
(including software) and registrations thereof, (x) but excluding, in the case
of clauses (a), (b) and (c), the name “Metaldyne” and (y) including, without
limitation, in the case of clauses (a), (b) and (c), the names “FormTech”,
“Braun” and “Burns”; and (d) inventions, processes, designs, formulae, Software,
trade secrets, know-how, industrial models, confidential and technical
information, manufacturing, engineering and technical drawings, product
specifications and confidential business information.

 

Intellectual Property Assets: as defined in Section 1.1(f).

 

Inventories: as defined in Section 1.1(b).

 

IRB Loan Agreement: the Loan Agreement, by and between the City of Fort Wayne,
Indiana and ND-Tech Corporation, an Indiana corporation, dated as of July 1,
1989, as amended by the First Amendment to the Loan Agreement, dated as of
July 1, 1994.

 

IRB Loan Documents: collectively, (i) the IRB Loan Agreement, (ii) Placement and
Remarketing Agreement among the City of Fort Wayne, Indiana, ND-Tech
Corporation, First Chicago Capital Markets, Inc., as Placement Agent and First
Chicago Capital Markets, Inc., as Remarketing Agent, dated 7/1/89, (iii) the
Arbitrage Compliance Agreement among the City of Fort Wayne, Indiana, ND-Tech
Corporation and Fort Wayne National Bank, dated 7/1/89 and (iv) the Tax
Compliance Agreement among the City of Fort Wayne, Indiana, ND-Tech Corporation
and Fort Wayne National Bank, dated 7/1/89.

 

IRS: the Internal Revenue Service.

 

Knowledge of the Sellers: knowledge of Thomas Amato, John Campbell, Steven
Dickerson, Dean Teeples, David Gann, Dr. Markus Knoerr and Jeffrey Heath, after
reasonable inquiry or investigation.

 

Labor Laws: as defined in Section 3.1.20(a).

 

Leased Real Property: all interests leased pursuant to the Leases.

 

Leases: the real property leases pursuant to which any Seller is the lessee or
sublessee, other than real property leases or subleases included in Excluded
Assets.

 

Legal Requirement: any federal, state or municipal law, ordinance, regulation,
statute or treaty.

 

Lien: any mortgage, pledge, hypothecation, security interest, encumbrance, lien,
charge or right of others of similar nature.

 

Losses: as defined in Section 9.2(a).

 

37

--------------------------------------------------------------------------------


 

Management Employee: any employee who serves as a manager, director, officer or
professional or engineering employee of the Business.

 

Marked Materials: as defined in Section 4.2.4.

 

Material Adverse Effect: any event, occurrence, fact, condition, circumstance,
change or effect which has had or would be reasonably likely to have a material
adverse effect upon, or change in the business, results of operations, financial
condition, assets (including intangible assets) or liabilities of the Business,
taken as a whole; provided, however, that none of the following shall be deemed
in themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Effect: (i) any adverse change, effect, event, occurrence,
state of facts or development solely to the extent attributable to the
announcement of pendency of the transactions contemplated hereby and by the
Collateral Agreements (including any cancellations of or delays in customer
orders, any reduction in sales, any disruption in supplier, distributor, partner
or similar relationships or any loss of employees), (ii) any adverse change,
effect, event, occurrence, state of facts or development attributable to
conditions affecting the industries in which the Business participates which
does not affect the Business disproportionately relative to other entities
operating in such industries, or (iii) any material adverse change, effect,
event, occurrence, state of facts or development resulting from or relating to
compliance with the terms of, or the taking of any action required by, this
Agreement.

 

Metaldyne LLC: as defined in the first paragraph of this Agreement.

 

Metaldyne Precision: as defined in the first paragraph of this Agreement.

 

Net Working Capital: as defined in Section 2.5(a).

 

Net Working Capital Principles: as defined in Section 2.5(a).

 

Order: any binding award, decision, order, injunction, judgment, decree, ruling
or verdict entered, issued, made or rendered by, or assessment or arbitration
award of, any Governmental Authority or arbitrator.

 

Ordinary Course of Business: the ordinary course of business of the Sellers
consistent with past custom and practice.

 

Owned Intellectual Property: as defined in Section 3.1.16(a).

 

Owned Real Property: the real property owned by the Sellers relating to the
Business, together with all other structures, facilities, improvements,
fixtures, systems, equipment and items of property presently or hereafter
located thereon attached or appurtenant thereto or owned by the Sellers relating
to the Business and all easements, licenses, rights and appurtenances relating
to the foregoing other than owned real property included in Excluded Assets.

 

Permitted Liens: (i) Liens reserved against in the Unaudited Balance Sheet, to
the extent so reserved, (ii) Liens for Taxes not yet due and payable or which
are being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the Sellers’ books in accordance
with GAAP, or (iii) other Liens arising in the Ordinary Course of Business which
are immaterial and which do not, individually or in the aggregate, materially
detract from the value of the property or assets to which it relates or
materially impair the ability of the Buyer to use the property or assets

 

38

--------------------------------------------------------------------------------


 

which it relates in substantially the same manner as it was used prior to the
Closing Date, specifically excluding, however, mortgages on the Leases or Owned
Real Property.

 

Person: any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

 

Plan: as defined in Section 3.1.21(a).

 

Proceeding: any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial or investigative,
whether public or private) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority or arbitrator.

 

Purchase Price: as defined in Section 2.2(a).

 

Real Property: the Owned Real Property and the Leased Real Property.

 

Real Property Laws: as defined in Section 3.1.18(e).

 

Record: information that is inscribed on a tangible medium or that is stored in
an electronic or other medium and is retrievable in perceivable form.

 

Release: any disposing, discharging, injecting, spilling, leaking, leaching,
pumping, dumping, emitting, escaping, emptying, seeping or dispersal into the
environment.

 

Representatives: as to any Person, its accountants, counsel, consultants
(including actuarial, environmental and industry consultants) and lenders and
their counsel and consultants, employees, agents and other representatives and
advisers.

 

Retained Liabilities: as defined in Section 2.7.

 

Rules: as defined in Section 9.9.4.

 

Seller Indemnitees: as defined in Section 9.2(b).

 

Seller Pension Plan: as defined in Section 6.1.3.

 

Seller Welfare Plans: as defined in Section 6.3.1.

 

Sellers: as defined in the first paragraph of this Agreement.

 

Software: all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.

 

Subsidiary: each corporation or other Person in which a Person owns or controls,
directly or indirectly, capital stock or other equity interests representing at
least 50% of the outstanding voting stock or other equity interests.

 

Target Net Working Capital: as defined in Section 2.5(b).

 

39

--------------------------------------------------------------------------------


 

Tax: any federal, state, provincial, local, foreign or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales (including, without limitation, bulk sales), use, goods and
services, excise, customs duties, transfer, conveyance, mortgage, registration,
stamp, documentary, recording, premium, severance, environmental (including,
without limitation, taxes under section 59A of the Code), real property,
personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof (including all interest and penalties thereon and additions thereto
whether disputed or not).

 

Tax Return: any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Taxing Authority: the IRS or any other federal, provincial, state, local or
other taxing authority.

 

Trade Accounts Payable: short term obligations arising from the acquisition of
goods and services from the Sellers’ suppliers as evidenced by invoices,
purchase orders/requisitions, contracts, credit or debit memoranda or similar
documentation (excluding any payables to Subsidiaries of the Guarantor).

 

Trade Accounts Payable Statement: as defined in Section 2.4(a).

 

Transfer Taxes: as defined in Section 4.1.6(a).

 

Transferred Employees: as defined in Section 6.1.3.

 

Treasury Regulations: the regulations prescribed pursuant to the Code.

 

Unaudited Balance Sheet Date: September 30, 2005.

 

Unaudited Financial Statements: as defined in Section 3.1.4(a).

 

Unaudited Reviewed Financial Statements: as defined in Section 3.1.4(a).

 

Unaudited Unreviewed Financial Statements: as defined in Section 3.1.4(a).

 

Working Capital: as defined in Section 2.5(a).

 

WARN: as defined in Section 6.1.4.

 

9.2.          Indemnification.

 

(a)           By the Sellers. The Sellers covenant and agree to defend,
indemnify and hold harmless the Buyer, its Affiliates and the officers,
directors, employees, agents, advisers and representatives of each such Person
(collectively, the “Buyer Indemnitees”) from and against, and pay or reimburse
the Buyer Indemnitees for any and all claims, liabilities, obligations, Taxes,
losses, fines, royalties, proceedings, deficiencies or damages (whether
absolute, accrued, conditional or otherwise and whether or not resulting from
third party claims), including out-of-pocket expenses and reasonable attorneys’
and

 

40

--------------------------------------------------------------------------------


 

accountants’ fees incurred in the investigation or defense of any of the same or
in asserting any of their respective rights hereunder (collectively, “Losses”),
resulting from or arising out of:

 

(i)            any inaccuracy of any representation or warranty made by any
Seller in (A) this Agreement, (B) the Company Disclosure Letter, (C) any
transfer instrument, (D) the certificate delivered pursuant to Section 5.2.1(d),
(E) all instruments and other documents effecting the transfer of Assets or the
assumption of Assumed Liabilities pursuant to this Agreement or (F) the Trade
Accounts Payable Statement;

 

(ii)           any failure of either Seller to perform any covenant or agreement
set forth herein;

 

(iii)          any Excluded Assets;

 

(iv)          any Retained Liabilities (including, without limitation, the
failure to pay any Retained Liabilities), except to the extent that such
liability is an Assumed Liability;

 

(v)           any and all Benefit Liabilities in respect of Employees except,
with respect to Employees and Transferred Employees, to the extent assumed by
the Buyer pursuant to Article VI; and

 

(vi)          any claim set forth in Section 9.2(a) of the Company Disclosure
Letter.

 

Sellers shall have no obligation to defend, indemnify or hold harmless the Buyer
with respect to any Environmental Liability if any such liability relates to,
arises out of or is triggered by any condition that is discovered or identified
as a result of any investigation, testing or sampling conducted by or on behalf
of the Buyer after the Closing, except for any such action as is required by
law, provided, however, that this limitation shall not apply to (x) any
investigation, testing or sampling conducted pursuant to Section 4.3 hereof; (y)
any investigation, testing or sampling required in connection with the financing
of the transactions contemplated hereby (including without limitation the
proposed sale-leaseback of the Owned Real Property located in Troy and Royal
Oak, Michigan); or (z) any condition that is discovered or identified
incidentally in connection with capital improvements initiated by the Buyer in
the ordinary course of business. Any Environmental Liability or condition
requiring indemnification or remediation by Sellers under the terms of this
Agreement shall be indemnified or remediated only to the extent required by
Environmental Laws for industrial use of the Real Property to be remediated
(including the use of reasonable engineering and/or institutional controls, use
restrictions and covenants). The Seller shall control all remediation required
of Seller under the terms of this Agreement and all negotiations with any
Governmental Authority with respect to such remediation, provided that the Buyer
shall be given reasonable notice of and have the right to attend all meetings
between any Governmental Authority and Sellers and/or their consultant and, and
further provided that neither Sellers’ remediation activities, nor any actions
or restrictions agreed to with any Governmental Authority shall unreasonably
interfere with Buyer’s current or future use of the applicable site for
industrial purposes.

 

Except for indemnification claims arising from inaccuracies in the
representations and warranties contained in Section 3.1.1, 3.1.2, 3.1.3, 3.1.6,
3.1.10 (insofar as it relates to title to Assets with an acquired value or
original asset cost, as shown in Section 1.1(a) of the Company Disclosure
Letter, in excess of $10,000) or 3.1.22, the Sellers shall not be required to
indemnify the Buyer Indemnitees with respect to any claim for indemnification
pursuant to Section 9.2(a)(i) (other than with respect to any claim for
indemnification pursuant to Section 9.2(a)(i)(F)) unless and until the aggregate
amount of all claims against the Sellers under such Section 9.2(a)(i) (other
than with respect to any claim for indemnification pursuant to
Section 9.2(a)(i)(F)) exceeds $1,000,000 and then only to the extent such
aggregate amount

 

41

--------------------------------------------------------------------------------


 

exceeds $1,000,000. Notwithstanding the foregoing, in no event shall the
Sellers’ aggregate liability for claims under such
Section 9.2(a)(i) (other than with respect to any claim for indemnification
pursuant to Section 9.2(a)(i)(F)) exceed 20% of the Purchase Price paid on the
Closing Date; provided, however, that with respect to inaccuracies in the
representation and warranties contained in Section 3.1.1, 3.1.2, 3.1.3, 3.1.6,
3.1.10 (insofar as it relates to title to Assets with an acquired value or
original asset cost, as shown in Section 1.1(a) of the Company Disclosure
Letter, in excess of $10,000) or 3.1.22, the Sellers aggregate liability for
claims shall not exceed the Purchase Price paid on the Closing Date.

 

(b)           By the Buyer. The Buyer covenants and agrees to defend, indemnify
and hold harmless the Sellers, their respective Affiliates and the officers,
directors, employees, agents, advisers and representatives of each such Person
(collectively, the “Seller Indemnitees”) from and against any and all Losses
resulting from or arising out of:

 

(i)            any inaccuracy of any representation or warranty made by any
Buyer in (A) this Agreement, (B) the Buyer Disclosure Letter, (C) any transfer
instrument or (D) the certificate delivered pursuant to Section 5.3.1(c);

 

(ii)           any failure of the Buyer to perform any covenant or agreement set
forth herein;

 

(iii)          the Assumed Liabilities;

 

(iv)          the use by the Buyer of any of the Sellers’ trade names or
trademarks after the Closing Date as contemplated by Section 4.2.4; and

 

(v)           the operation of the Business or the ownership, operation or use
of the Assets following the Closing Date.

 

(c)           Adjustments to Indemnification Payments. Any payment made by the
Sellers to the Buyer Indemnitees, on the one hand, or by the Buyer to the Seller
Indemnitees, on the other hand, pursuant to this Section 9.2 in respect of any
claim shall be net of any insurance proceeds realized by and paid to the
Indemnified Party in respect of such claim. The Indemnified Party shall use its
commercially reasonable efforts to make insurance claims relating to any claim
for which it is seeking indemnification pursuant to this Section 9.2. The amount
of any Loss under Section 9.2(a) or 9.2(b) shall be reduced by the actual
federal, state and other income or similar tax savings realized by the Buyer
Indemnitees or Seller Indemnitees, as the case may be, with respect thereto.

 

(d)           Adjustment to Purchase Price. All indemnification payments made
under this Section 9.2 shall be deemed adjustments to the Purchase Price.

 

(e)           Indemnification Procedures. In the case of any claim asserted by a
third party against a party entitled to indemnification under this Agreement
(the “Indemnified Party”), notice shall be given by the Indemnified Party to the
party required to provide indemnification (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and the Indemnified Party shall permit the Indemnifying
Party (at the expense of such Indemnifying Party) to assume the defense of any
claim or any litigation resulting therefrom, provided that (i) the counsel for
the Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Party, (ii) the Indemnified
Party may participate in such defense at such Indemnified Party’s expense, and
(iii) the omission by any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except to the extent that such omission results in a failure of
actual notice to the Indemnifying

 

42

--------------------------------------------------------------------------------


 

Party and such Indemnifying Party is damaged as a result of such failure to give
notice. Except with the prior written consent of the Indemnified Party, such
consent not to be unreasonably withheld or delayed, no Indemnifying Party, in
the defense of any such claim or litigation, shall consent to entry of any
judgment or order, interim or otherwise, or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnified
Party or that does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such Indemnified Party of a release from all
liability with respect to such claim or litigation. In the event that the
Indemnified Party shall in good faith determine that the conduct of the defense
of any claim subject to indemnification hereunder or any proposed settlement of
any such claim by the Indemnifying Party might be expected to affect adversely
the Indemnified Party’s liability for Taxes or the ability of the Indemnified
Party to conduct its business, or that the Indemnified Party may have available
to it one or more defenses or counterclaims that are inconsistent with one or
more of those that may be available to the Indemnifying Party in respect of such
claim or any litigation relating thereto, the Indemnified Party shall have the
right at all times to take over and assume control over the defense, settlement,
negotiations or litigation relating to any such claim at the sole cost of the
Indemnifying Party, provided that if the Indemnified Party does so take over and
assume control, the Indemnified Party shall not settle such claim or litigation
without the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed. In the event that the Indemnifying Party does
not accept the defense of any matter as above provided, the Indemnified Party
shall have the full right to defend against any such claim or demand and shall
be entitled to settle or agree to pay in full such claim or demand. In any
event, the Indemnifying Party and the Indemnified Party shall cooperate in the
defense of any claim or litigation subject to this Section 9.2 and the records
of each shall be available to the other with respect to such defense.

 

(f)            Limitations. The obligation of the Sellers to indemnify the Buyer
Indemnitees pursuant to
Section 9.2(a)(i) shall terminate when the applicable representation or warranty
terminates pursuant to Section 9.3; provided, however, that any indemnification
obligation of the Sellers that would otherwise terminate in accordance with this
provision shall not terminate if a claim by a Buyer Indemnitee shall have been
timely made or given on or prior to the applicable terminate date, and shall
continue in full force and effect (solely with respect to any such claim) until
such claim has been satisfied or otherwise resolved under this Article IX. To
the extent any provision of this Agreement specifically limits or excludes the
Sellers’ indemnification obligation for certain matters, the Sellers shall have
no indemnification obligation for such matters under any other provisions of
this Agreement.

 

9.3.          Survival of Representations and Warranties, etc. The
representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement, any examination by or on behalf of the
parties hereto and the completion of the transactions contemplated herein, but
only to the extent specified below:

 

(a)           except as set forth in clauses (b), (c) and (d) below, the
representations and warranties contained in Section 3.1 and Section 3.2 shall
survive until (60) days after the date of receipt by the Buyer of audited
financial statements for the fiscal year ended December 2006 (but in any event,
not later than June 30, 2007);

 

(b)           the representations and warranties contained in Sections 3.1.1,
3.1.2, 3.1.3, 3.1.10 (insofar as it relates to title to Assets with an acquired
value or original asset cost, as shown in Section 1.1(a) of the Company
Disclosure Letter, in excess of $10,000), 3.1.22, 3.2.1, 3.2.2 and 3.2.4 shall
survive without limitation;

 

(c)           the representations and warranties of the Sellers contained in
Section 3.1.6 shall survive for a period of 60 days following the expiration of
any applicable statute of limitations (as

 

43

--------------------------------------------------------------------------------


 

extended for any reason, including without limitation by reason of waiver of
such statute of limitations);

 

(d)           the representations and warranties of the Sellers contained in
Section 3.1.16 shall survive until sixty (60) days after the receipt by the
Buyer of audited financial statements for the fiscal year ended December 2006
(but in any event no later than June 30, 2007), provided that if any claim is
brought by the Guarantor, the Sellers or any of their respective Affiliates
under indemnifications obligations of the Buyer under Section 3.1(c) of the
supply agreement (entered into pursuant to Section 5.2.3(b) or any transferee of
their respective rights under such agreement), and such claim is based in whole
or in part on facts or circumstances which would otherwise constitute a breach
of the representations and warranties of the Sellers contained in Section
3.1.16, such representations and warranties of the Sellers in Section 3.1.16
shall be deemed to survive until final determination of any such claims under
the Supply Agreement; and

 

(e)           the representations and warranties of the Sellers contained in
Section 3.1.19 shall survive for a period of 36 months following the Closing
Date.

 

9.4.          Exclusive Remedy. The indemnification provisions in this Agreement
shall be the exclusive remedy available to the Buyer Indemnitees or the Seller
Indemnitees, as the case may be, for any breach of the representations,
warranties, covenants or other provisions or this Agreement, other than
(i) equitable remedies (included, but not limited to, injunctive relief and
specific performance) and (ii) remedies for fraud. No party shall be entitled to
the indemnification provided for hereunder if it had knowledge at any time of
the matter that is later the subject of a claim for indemnity.

 

9.5.          No Special Damages. In no event shall any party be liable under
this Section IX or otherwise in respect of this Agreement for exemplary,
special, punitive, indirect, remote or speculative damages except to the extent
any such party suffers such damages to an unaffiliated third party in connection
with a third party claim, in which event such damages shall be recoverable.

 

9.6.          Expenses. The Sellers, on the one hand, and the Buyer, on the
other hand, shall bear their respective expenses, costs and fees (including
attorneys’, auditors’ and financing commitment fees) in connection with the
transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith (the “Transaction Expenses”),
whether or not the transactions contemplated hereby shall be consummated.

 

9.7.          Severability. If any provision of this Agreement, including any
phrase, sentence, clause, section or subsection, is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to any extent whatsoever.

 

9.8.          Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, (c) sent by next-day or overnight mail or
delivery or (d) sent by telecopy or telegram.

 

44

--------------------------------------------------------------------------------


 

(i)            if to the Buyer, to

 

Forming Technologies, Inc.

c/o Jacobson Partners

595 Madison Avenue

New York, New York 10022

Attention: Benjamin R. Jacobson

Facsimile: (212) 758-4567

 

with copies to:

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Bradley G. Kulman, Esq.

Facsimile: (212) 806-5400

 

(ii)           if to the Guarantor, to

 

Metaldyne Corporation

47659 Halyard Drive

Plymouth, Michigan 48170

Attention: Thomas Amato

Attention: General Counsel

Facsimile: (734) 451-4124

 

with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Jonathan Schaffzin, Esq.

Facsimile: (212) 269-5420

 

(iii)          if to the Sellers, to



Metaldyne Company LLC

Metaldyne Precision Forming — Fort Wayne, Inc.

47659 Halyard Drive

Plymouth, Michigan 48170

Attention: Thomas Amato

Attention: General Counsel

Facsimile: (734) 451-4124

 

with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Jonathan Schaffzin, Esq.

Facsimile: (212) 269-5420

 

45

--------------------------------------------------------------------------------


 

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the day after such
delivery, (x) if by certified or registered mail, on the seventh Business Day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered and (z) if by telecopy or telegram, on the next day following
the day on which such telecopy or telegram was sent, provided that a copy is
also sent by certified or registered mail.

 

9.9.          Miscellaneous.

 

9.9.1.       Headings. The headings contained in this Agreement are for purposes
of convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

9.9.2.       Entire Agreement. This Agreement (including the Company Disclosure
Letter and Buyer Disclosure Letter) and the Collateral Agreements (when executed
and delivered) constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

 

9.9.3.       Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

 

9.9.4.       Governing Law, etc. This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of New York, without giving effect to the conflict of laws
rules thereof. Except as provided by Section 2.5(d) of this Agreement, any
dispute or disputes arising out of or relating to this Agreement, including but
not limited to indemnification under, or the breach, termination or validity
thereof (“Dispute”), shall be finally resolved by arbitration in accordance with
the International Institute for Conflict Prevention and Resolution (“CPR”)
Rules for Non-Administered Arbitration then in effect (the “Rules”), as set
forth in this paragraph. If a Dispute arises, and if the Dispute cannot be
settled through direct discussions between representatives of the Sellers and
Guarantor and representatives of the Buyer within thirty calendar days following
receipt of notice of a Dispute, the parties agree first to endeavor to settle
the Dispute in an amicable manner by mediation under the Mediation Procedure
established by the CPR, then in effect, before resorting to arbitration. If a
Dispute cannot be resolved through such mediation process within thirty calendar
days following the appointment of the mediator, the Dispute will be settled
finally by arbitration under the Rules, by a sole arbitrator, chosen by
agreement of the parties within twenty calendar days of the receipt by a party
of a copy of the notice of arbitration from the other party. In the event the
parties cannot reach such agreement within such twenty calendar day period, the
arbitrator shall be appointed by the CPR in accordance with the Rules. Any
arbitrator appointed by CPR shall be a retired judge or a practicing attorney
with no less than fifteen years of experience with large commercial cases and an
experienced arbitrator. The arbitration will be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. The parties shall be entitled to conduct
limited discovery, consisting only of (i) production by the parties of documents
relevant to the claims and defenses of any party and (ii) five single days
deposition conducted by the Buyer and two single days deposition conducted by
the Sellers and Guarantor. The arbitration hearing on the merits shall be held
no later than four months after the appointment of the arbitrator unless the
parties otherwise agree or the arbitrator extends such time period for good
cause shown. The arbitrator shall not be empowered to award damages in excess of
compensatory damages and each party expressly waives and forgoes any claim or
right to punitive, exemplary or similar damages unless a statute requires that
compensatory damages be increased in a specified manner. The award shall be in
writing and shall state the findings of fact and conclusions of law on which it
is based. The award of the arbitrator shall be final and binding on the parties
and judgment upon the award may be entered and enforced

 

46

--------------------------------------------------------------------------------


 

in any court having jurisdiction thereof. The Buyer, the Sellers and the
Guarantor hereby irrevocably submit to the jurisdiction of the courts of the
State of New York and the Federal courts of the United States of America located
in the State, City and County of New York, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the enforcement of
such judgment or award, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any of such
document may not be enforced in or by said courts. The Buyer, the Sellers and
the Guarantor hereby consent to and grant any such court jurisdiction over the
person of such parties and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 9.7, or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof. Unless the parties otherwise agree in writing,
the mediation and arbitration will be held in New York, New York. Each party
shall bear its own costs and expenses (including fees and disbursements of
counsel) and the Buyer, on the one hand, and the Sellers and the Guarantor, on
the other hand, shall each bear one-half of the costs and expenses payable to
the mediator and arbitrator.

 

9.9.5.       Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

9.9.6.       Assignment. This Agreement shall not be assignable or otherwise
transferable by any party hereto without the prior written consent of the other
party hereto, provided that the Buyer may assign this Agreement (a) to any
Affiliate of the Buyer, (b) as security for any obligation arising in connection
with the financing of the transactions contemplated hereby or (c) subsequent to
the Closing, to any transferee of all or substantially all of the assets of the
Business that executes a written assumption of the obligations of the Buyer
under this Agreement and the Collateral Agreements. At the request of the Buyer,
the Sellers shall execute customary consents to collateral assignment documents
with the Buyer’s lenders in connection with any assignments permitted by
Section 9.9.6(b).

 

9.9.7.       No Third Party Beneficiaries. Except as provided in Section 9.2
with respect to indemnification of Indemnified Parties hereunder, nothing in
this Agreement shall confer any rights upon any Person or entity other than the
parties hereto and their respective heirs, successors and permitted assigns.

 

9.9.8.       Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies that any party may otherwise have at
law or in equity. The rights and remedies of any party based upon, arising out
of or otherwise in respect of any inaccuracy or breach of any representation,
warranty, covenant or agreement or failure to fulfill any condition shall in no
way be limited by the fact that the act, omission, occurrence or other state of
facts upon which any claim of any such inaccuracy or breach is based may also be
the subject matter of any other representation, warranty, covenant or agreement
as to which there is no inaccuracy or breach. The representations and warranties
of the Sellers and the Guarantor shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Buyer (including but not
limited to by any of its advisors, consultants or representatives)

 

47

--------------------------------------------------------------------------------


 

or by reason of the fact that the Buyer or any of such advisors, consultants or
representatives knew or should have known that any such representation or
warranty is or might be inaccurate.

 

9.9.9.       Sellers’ Obligations. The liability of the Sellers hereunder shall
be joint and several. Where in this Agreement provision is made for any action
to be taken or not taken by either Seller, Sellers jointly and severally
undertake to cause such Seller to take or not take such action, as the case
may be.

 

[Signature Pages Follow]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

FORMING TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Richard W. Moore

 

 

Name: Richard W. Moore

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

METALDYNE CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey M. Stafeil

 

 

Name: Jeffrey M. Stafeil

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

METALDYNE COMPANY LLC

 

 

 

 

 

 

By:

/s/ Jeffrey M. Stafeil

 

 

Name: Jeffrey M. Stafeil

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

METALDYNE PRECISION FORMING — FORT
WAYNE, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Stafeil

 

 

Name: Jeffrey M. Stafeil

 

 

Title: Executive Vice President and Chief Financial Officer

 

49

--------------------------------------------------------------------------------


 

Exhibit C

 

(a)           Metaldyne Corporation (the “Company”) hereby assigns, transfers
and sets over (collectively the “Assignment”) to Assignee, from and after the
Closing Date, all of the Company’s right, title, benefit, privileges and
interest in and to, and all of the Company’s burdens, obligations and
liabilities arising from and after the Closing Date, under and pursuant to the
Asset Purchase Agreement, by and between Forming Technologies, Inc., a Delaware
corporation (“Forming Technologies”), Metaldyne Company LLC, Metaldyne Precision
Forming — Fort Wayne, Inc., and the Company, dated as of January 7, 2006, as
may be amended from time to time (the “Asset Purchase Agreement”), including
without limitation, the Guaranteed Obligations (as such term is defined in the
Asset Purchase Agreement) of the Company thereunder.

 

(b)           The Assignee, from and after the Closing Date, hereby accepts the
assignment and assumes and agrees to observe and perform all of the duties,
obligations, terms, provisions and covenants, and to pay and discharge all of
the liabilities of the Company to be observed, performed, paid or discharged,
arising from and after the Closing Date, pursuant to the Asset Purchase
Agreement including, without limitation, the Guaranteed Obligations (as such
term is defined in the Asset Purchase Agreement)

of the Company thereunder.

 

(c)           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

(d)           The Company and the Assignee acknowledge and agree that Forming
Technologies is an intended third party beneficiary to the Agreement and that
Forming Technologies shall be entitled to enforce its rights as a third party
beneficiary under this Agreement accordingly. The Company and Assignee each
hereby covenant to provide an executed copy of this Agreement to Forming
Technologies promptly upon the execution hereof.

 

These provisions may not be amended or modified without the written consent of
Forming Technologies.

 

C-1

--------------------------------------------------------------------------------


 

Amendment

 

March 10, 2006

 

Reference is made to that certain Asset Purchase Agreement, dated as of
January 7, 2006, as amended (the “Asset Purchase Agreement”), among Metaldyne
Company LLC, a Delaware limited liability company, Metaldyne Precision Forming —
Fort Wayne, Inc., an Indiana corporation and Metaldyne Corporation, a Delaware
corporation (each a “Seller” and collectively, the “Sellers”), and FormTech
Industries LLC, a Delaware limited liability company (successor by conversion to
Forming Technologies, Inc.) (“Purchaser”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings ascribed to them in
the Asset Purchase Agreement.

 

The Purchaser and the Sellers hereby agree that:

 

(i)            The “owned vehicles” schedule attached to Section 1.1(a) of the
Company Disclosure Letter is hereby deleted and replaced by the “owned vehicles”
schedule attached to this Amendment.

 

(ii)           Section 1.1(b) of the Company Disclosure Letter is amended to
include the following:

 

MK Chambers Company

2251 Johnson Mills Rd

North Branch, MI 48461

 

Springco

12500 Elmwood Ave.

Cleveland, OH 44111

 

Atco Industries

7200 Fifteen Mile Road

Sterling Heights, MI 48312

 

Great Lakes Production Support

24600 Wood Ct.

Macomb, MI 48042

 

(iii)          Section 4.2.8 of the Asset Purchase Agreement is hereby amended
and restated in its entirety as follows:


 


SECTION 4.2.8    OTHER AGREEMENTS. BUYER AND SELLERS (OR AN AFFILIATE OF
SELLERS) SHALL ENTER INTO THE AGREEMENT ATTACHED HERETO AS EXHIBIT D.

 

(iv)          If the transaction contemplated by the Asset Purchase Agreement is
consummated and the Purchase Price is received by the Sellers by or before
11:59 p.m. on March 10, 2006, then the reference to “$3,500,000” in
Section 2.5(b) of the Asset Purchase Agreement shall

 

--------------------------------------------------------------------------------


 

be replaced with “$5,700,000.”  For the avoidance of doubt, if the Closing
occurs after 12:01 a.m. on March 11, 2006, then such reference to “$3,500,000”
shall remain unchanged.

 

(v)           Schedule A to the Supply Agreement is hereby amended by adding the
following “Note”:

 

(3)           In addition to the unit prices set forth in the table above, as
soon after the Closing Date as Buyer and Sellers agree to the logistics for FOB
delivery at Royal Oak, but in no event later than 60 days after the Closing, the
unit prices set forth above shall no longer apply and shall be replaced in their
entirety with the pricing schedule set forth on Schedule 1 hereto. Additionally,
footnote (2) of Schedule A to the Supply Agreement shall be eliminated once the
prices on Schedule 1 go into effect.

 

(vi)          The conditions set forth in Section 5.2.2(b) of the Asset Purchase
Agreement have been satisfied.

 

(vii)         Notwithstanding anything to the contrary in this Agreement or
Section 1.2 of Company Disclosure Letter, the Buyer and Sellers hereby agree as
follows:

 

(A)  Fuji ANW30 Serial #14764, installed in January 2005, and all associated
machine tooling with respect thereto (i.e., all durable and perishable tools)
constitutes an Excluded Asset hereunder (the “Fuji 14764”). The Sellers have
taken possession of Fuji 14764 as of the Closing Date. The Sellers have also
taken possession of one (1) Fuji ANW30 that had been held in a Fuji warehouse in
January 2006 (such Fuji ANW30, the “Warehoused Fuji”). The Warehoused Fuji
constitutes an Excluded Asset hereunder. The Fuji ANW30 #14765, installed in
January 2005, constitutes an Asset to be purchased by the Buyer hereunder;

 

(B) any other Fuji located on Owned Real Property or Leased Real Property as of
the Closing Date shall be included in the “Assets” purchased by the Buyer
hereunder; and

 

(C) any other Fuji not located on Owned Real Property or Leased Real Property as
of the Closing Date shall be “Excluded Assets.”

 

Except as expressly provided herein, this Amendment shall not constitute a
consent to or modification of any other provision, term or condition of the
Asset Purchase Agreement. All terms, provisions, covenants, representations,
warranties, agreements and conditions contained in the Asset Purchase Agreement,
as amended hereby, are ratified and confirmed in all respects and shall remain
in full force and effect.

 

This Amendment shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of  New York,
without giving effect to the conflict of laws rules thereof. Section 9.9.4 of
the Asset Purchase Agreement shall be deemed applicable to this Amendment.

 

2

--------------------------------------------------------------------------------


 

This Amendment may be executed in several counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

FORMTECH INDUSTRIES LLC

 

 

 

 

 

 

 

By:

FormTech Industries Holdings LLC, its

 

Managing Member

 

 

 

 

 

 

 

By:

/s/ Richard McDermott

 

 

Name: Richard McDermott

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

METALDYNE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Stafeil

 

 

Name: Jeffrey M. Stafeil

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

METALDYNE COMPANY LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Stafeil

 

 

Name: Jeffrey M. Stafeil

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

METALDYNE PRECISION FORMING — FORT
WAYNE, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Stafeil

 

 

Name: Jeffrey M. Stafeil

 

 

Title: Executive Vice President and Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

Part Number

 

Adjusted Price

 

   4984 B, E

 

$

5.4797

 

F 6860 B, F

 

3.9425

 

F 4638 G

 

8.4625

 

F 5594 D

 

6.6885

 

F 6352 A

 

7.9681

 

F 8169 B

 

4.6154

 

F 7724 D

 

4.9007

 

F 8124 B

 

3.8829

 

F 8179 B

 

4.6484

 

F 8285

 

1.8050

 

F 8472

 

8.7451

 

F 8476 A

 

9.1972

 

   7259 A, B

 

4.7165

 

 

The above is based upon Farmington Hills continuing to provide their Requirement
Schedule daily to Royal Oak by 11:00 a.m. the previous workday. Farmington Hills
would be responsible to pick up all their parts at the Royal Oak location. Royal
Oak will accommodate a scheduled one-hour pick-up window by Farmington Hills
with pick list. Items that do not make the truck must be delivered by Royal Oak
at their expense if line shutdown at Farmington Hills is at risk. Return of
empty racks would be Farmington Hills’ responsibility.

 

5

--------------------------------------------------------------------------------